Exhibit 10.1b

 

[g188911ki01i001.jpg]

CLIFFORD CHANCE LLP

 

EXECUTION VERSION

 

ECOLAB INC.

ECOLAB LUX 1 S.À R.L.

ECOLAB LUX 2 S.À R.L.

ECOLAB NL 10 B.V.

as Issuers

 

ECOLAB INC.

(in respect of notes issued by Ecolab Lux 1 S.à r.l., Ecolab Lux 2 S.à r.l. and
Ecolab NL 10 B.V.)

as Guarantor

 

and

 

CITIBANK, N.A., LONDON BRANCH

as Issue and Paying Agent

 

 

 

 

AMENDED AND RESTATED NOTE AGENCY AGREEMENT

RELATING TO A U.S.$2,000,000,000

EURO-COMMERCIAL PAPER PROGRAMME

 

 

 

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

 

Page

 

 

 

1.

Interpretation

2

 

 

 

2.

Appointments

5

 

 

 

3.

Issue of Notes

5

 

 

 

4.

Payment

7

 

 

 

5.

Cancellation, Destruction, Records and Custody

8

 

 

 

6.

Fees and Expenses

9

 

 

 

7.

Indemnity

9

 

 

 

8.

No Liability for Consequential Loss

10

 

 

 

9.

Agents of the Issuers

10

 

 

 

10.

General

10

 

 

 

11.

Changes in Agent

11

 

 

 

12.

Agent as Holders of Notes

11

 

 

 

13.

Notices

11

 

 

 

14.

Tax

12

 

 

 

15.

Illegality

13

 

 

 

16.

Law and Jurisdiction

13

 

 

 

17.

Rights of Third Parties

14

 

 

 

18.

Modification

14

 

 

 

19.

Counterparts

14

 

 

 

20.

Entire Agreement

14

 

 

 

Schedule 1

Forms of Note

16

 

 

 

Schedule 2

Duties under the Issuer-ICSDS Agreement

46

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 21 September 2016

 

BETWEEN

 

(1)                                 ECOLAB INC., a corporation organised and
existing under the laws of the State of Delaware, having its registered office
at 1209 Orange Street, City of Wilmington, Delaware, U.S.A., registered in the
State of Delaware under number 0164814;

 

(2)                                 ECOLAB LUX 1 S.À R.L., a private limited
liability company (societé à responsabilité limitée) incorporated and existing
under the laws of Luxembourg, having its registered office at 6, rue Eugène
Ruppert, L-2453 Luxembourg, the Grand Duchy of Luxembourg and registered with
the Luxembourg Register of Commerce and Companies under number B 132.319;

 

(3)                                 ECOLAB LUX 2 S.À R.L., a private limited
liability company (societé à responsabilité limitée) incorporated and existing
under the laws of Luxembourg, having its registered office at 6, rue Eugène
Ruppert, L-2453 Luxembourg, the Grand Duchy of Luxembourg and registered with
the Luxembourg Register of Commerce and Companies under number B 132.318;

 

(4)                                 ECOLAB NL 10 B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated and existing under the laws of The Netherlands, having its
registered office at Iepenhoeve 7 A, 3438MR Nieuwegein, The Netherlands and
registered in The Netherlands under number 56036094

 

(each of Ecolab Lux 1 S.à r.l., Ecolab Lux 2 S.à r.l. and Ecolab NL 10 B.V.is
referred to herein as an “Issuer” and together, the “Issuers”);

 

(5)                                 ECOLAB INC. (the “Guarantor”, in respect of
Notes issued by Ecolab Lux 1 S.à r.l., Ecolab Lux 2 S.à r.l. and Ecolab NL 10
B.V.); and

 

(6)                                 CITIBANK, N.A., LONDON BRANCH (the “Agent”).

 

WHEREAS

 

(A)                               Ecolab Inc., as Issuer and Guarantor, with
certain other issuers and the Agent named therein entered into an amended and
restated note agency agreement dated 2 December 2005 (the “Original Agreement”)
in relation to a euro-commercial paper programme pursuant to which the Issuers
may from time to time issue Notes (as defined below).

 

(B)                               In connection with such programme, the Issuers
and the Guarantor have entered into a further amended and restated dealer
agreement (as amended, supplemented and/or restated from time to time, the
“Dealer Agreement”) dated the date hereof and made between the Issuers, the
Arranger, the Guarantor and the dealers from time to time party thereto
(together, the “Dealers” and each a “Dealer”).

 

(C)                               The parties hereto wish to further amend and
restate the terms of the Original Agreement as set out hereunder.

 

1

--------------------------------------------------------------------------------


 

IT IS AGREED as follows:

 

1.                                      INTERPRETATION

 

1.1                               In this Agreement:

 

“Agents” means Citibank, N.A., London Branch acting as issue and paying agent
and as calculation agent (if so appointed in relation to a Series of Notes) and
“Agent” shall be construed accordingly.

 

“Applicable Law” means any law or regulation including, but not limited to:
(i) any statute or regulation; (ii) any rule or practice of any Authority by
which any Party is bound or with which it is accustomed to comply; (iii) any
agreement between any Authorities; and (iv) any customary agreement between any
Authority and any Party.

 

“Authority” means any competent regulatory, prosecuting, Tax or governmental
authority in any jurisdiction.

 

“Business Day”, except to the extent that the context requires otherwise, means
a day (other than a Saturday or Sunday):

 

(a)                                 on which deposits in the relevant currency
are dealt in on the London Interbank Market;

 

(b)                                 on which commercial banks and foreign
exchange markets settle payments and are open for business in London and, if a
payment is to be made on that day under this Agreement or any of the Notes, in
the place of payment and (other than for payments in euro) the principal
financial centre of the country of the relevant currency in which the payment is
to be made;

 

(c)                                  on which the Clearing Systems are in
operation; and

 

(d)                                 in the case of Notes denominated in Euro, a
day which is a TARGET Business Day (as defined below);

 

“Classic Global Note” means a Note in global form which specifies on its face
that it is not a New Global Note, representing an issue of commercial paper of a
like maturity which may be issued from time to time by an Issuer pursuant to
this Agreement;

 

“Clearstream, Luxembourg” means Clearstream Banking, société anonyme or any
successor thereto.

 

“Clearing System” means each or any of Clearstream, Luxembourg, Euroclear or
such other recognised clearing system as may be agreed from time to time between
the Issuers and the Agent which, for so long as the Issuer maintains the STEP
Label, shall be a securities settlement system complying with the requirement of
the STEP Convention, or any successor thereto.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

2

--------------------------------------------------------------------------------


 

“Common Depositary” means Citibank, N.A., London Branch acting as a depositary
common to Euroclear and Clearstream, Luxembourg at such offices in London as
shall be notified by both of them to the Agent from time to time.

 

“Common Safekeeper” means, in respect of any New Global Note, the common
safekeeper which is appointed pursuant to Clause 3.13 in respect of such New
Global Note or, if such New Global Note is intended to be held in a manner that
would allow Eurosystem eligibility, the common safekeeper that is appointed for
the relevant Issuer and eligible to hold such New Global Note for the purpose of
the requirements relating to collateral for Eurosystem monetary and intra-day
credit operations.

 

“Common Service Provider” has the meaning given to it in Schedule 2.

 

“Deed of Covenant” means the deed of covenant, dated the date hereof, executed
by the Issuers in respect of Global Notes issued pursuant to this Agreement, as
such deed may be amended or supplemented from time to time.

 

“Definitive Note” means a Note in definitive form.

 

“Dollars” and “U.S.$” denote the lawful currency of the United States of
America; and “Dollar Note” means a Note denominated in Dollars.

 

“Euro” and “€” denote the lawful currency introduced at the start of the third
stage of European Economic and Monetary Union pursuant to the Treaty on the
Functioning of the European Union, as amended from time to time; and “Euro Note”
means a Note denominated in Euro.

 

“Euroclear” means Euroclear Bank S.A./N.V. or any successor thereto.

 

“Eurosystem” means credit operations of the central banking system for the euro.

 

“FATCA Withholding” means any withholding or deduction required pursuant to an
agreement described in section 1471(b) of the Code, or otherwise imposed
pursuant to sections 1471 through 1474 of the Code, any regulations or
agreements thereunder, any official interpretations thereof, or any law
implementing an intergovernmental approach thereto.

 

“Global Note” means a New Global Note or a Classic Global Note.

 

“Guarantee” means the guarantee, dated the date hereof, issued by the Guarantor
in respect of any Note issued hereunder.

 

“ICSD” means a Clearing System authorised to hold any New Global Notes as
eligible collateral for Eurosystem monetary policy and intra-credit operations,
as agreed between the Issuer and the Agent;

 

“Maximum Amount” means U.S.$2,000,000,000 or the equivalent amount denominated
in any currency other than Dollars, as such amount may be increased from time to
time pursuant to the Dealer Agreement.

 

3

--------------------------------------------------------------------------------


 

“New Global Note” means a Note in global form which specifies on its face that
it is a New Global Note, representing an issue of commercial paper of a like
maturity which may be issued from time to time by an Issuer pursuant to this
Agreement.

 

“Note” means a commercial paper note of an Issuer subscribed or to be subscribed
by a Dealer under the Dealer Agreement, in bearer definitive or global form,
substantially in the relevant form scheduled hereto or such other form(s) as may
be agreed from time to time between the relevant Issuer and the Agent and,
unless the context otherwise requires, includes the commercial paper notes
represented by the Global Notes.

 

“Party” means a party to this Agreement.

 

“STEP Convention” means the Market Convention on Short-Term European Paper
(STEP) dated 25 October 2010 as the same may be amended from time to time or any
substitute paper or convention relating to STEP issued by Euribor ACI and
Euribor FBE or by the STEP Secretariat (as such terms are defined in the STEP
Convention);

 

“STEP Label” has the meaning set out in the STEP Convention;

 

“Sterling” and “£” denote the lawful currency of the United Kingdom; and
“Sterling Note” means a Note denominated in Sterling.

 

“Swiss Franc” denotes the lawful currency of Switzerland; and “Swiss Franc Note”
means a Note denominated in Swiss Francs.

 

“TARGET Business Day” means a day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET2) System, or any successor
thereto, is open.

 

“Tax” means any present or future taxes, duties, assessments or governmental
charges of whatever nature imposed, levied, collected, withheld or assessed by
or on behalf of any Authority having power to tax.

 

“Yen” and “Y” denote the lawful currency of Japan; and “Yen Note” means a note
denominated in Yen.

 

1.2                               References in this Agreement to the principal
amount of any Note shall be deemed to include any additional amounts which may
become payable in respect thereof pursuant to the terms of such Note.

 

1.3                               Any reference in this Agreement to a Clause or
a Schedule is, unless otherwise stated, to a clause hereof or a schedule hereto.

 

1.4                               Headings and sub-headings are for ease of
reference only and shall not affect the construction of this Agreement.

 

1.5                               The Original Agreement shall be amended and
restated on the terms of this Agreement.  Any Notes issued on or after the date
of this Agreement shall be issued pursuant to this Agreement.

 

4

--------------------------------------------------------------------------------


 

2.                                      APPOINTMENTS

 

2.1                               The Issuers and the Guarantor hereby appoint
Citibank, N.A., London Branch at its specified office in London as issue agent
and as paying agent for the Notes.

 

2.2                               The Agent may act as calculation agent for
floating rate Notes, on substantially the terms set out in this Agreement,
subject in each case to its specific agreement to act as such for each relevant
series of Notes.

 

2.3                               Any reference herein to the “Agent” or its
“specified office” shall be deemed to include such other agent or office of the
Agent (as the case may be) as may be appointed or specified from time to time
hereunder.

 

3.                                      ISSUE OF NOTES

 

3.1                               Each Note issued hereunder shall be
substantially in the relevant form scheduled hereto or, as the case may be, such
other form as may be agreed between the relevant Issuer and the Agent from time
to time and shall be duly executed either manually or in facsimile on behalf of
the relevant Issuer and authenticated by an authorised signatory or signatories
of the Agent and in the case of a New Global Note, be effectuated manually by or
on behalf of the Common Safekeeper.  Each relevant Issuer shall procure that a
sufficient quantity of executed but unauthenticated blank Notes is at all times
available to the Agent for the purpose of issue under this Agreement.

 

3.2                               The relevant Issuer shall give to the Agent by
fax or email or through the CitiDirect for Securities IPA system details of any
Notes to be issued by it under this Agreement and all such other information as
the Agent may require for it to carry out its functions as contemplated by this
Clause, by not later than 4.00 p.m. (London time) two Business Days prior to the
proposed issue date (or such later time or date as may be agreed between the
relevant Issuer and the Agent) in respect thereof and the Agent shall thereupon
be authorised to complete Notes of the appropriate aggregate amount and/or (as
the case may be) a Global Note by inserting in the appropriate place on the face
of each Note inter alia the dates on which such Note shall be issued and shall
mature and otherwise completing the same.

 

3.3                               If any such Notes as are mentioned in Clause
3.2 are not to be issued on any issue date, the relevant Issuer shall notify the
Agent immediately, and in any event no later than 4.00 p.m. (London time) one
Business Day prior to the proposed issue date.  Upon receipt of such notice the
Agent shall not thereafter issue or release the relevant Notes, but shall cancel
and destroy them.

 

3.4                               The Agent shall, upon notification by
telephone, fax or email from the Dealer who has arranged to purchase Notes from
the relevant Issuer, such notification to be received in sufficient time to
enable delivery to be made as contemplated herein and in any event no later than
10.00 a.m. (London time) one Business Day prior to the proposed issue date or
such later time or date as may be agreed between the Agent and the relevant
Dealer, that payment by it to the relevant Issuer of the purchase price of any
Note has been or will be duly made against delivery of such Notes and (if
applicable) of details of the securities account hereinafter referred to deliver
such Note on the Business Day immediately preceding its issue date (unless
specified otherwise) to (A)

 

5

--------------------------------------------------------------------------------


 

save in the case of a Global Note which is a Classic Global Note, a common
depositary for Euroclear and Clearstream, Luxembourg and/or such other
recognised clearing system as may be agreed from time to time between the
relevant Issuer and the Agent or (B) in the case of a Global Note which is a New
Global Note, as the case may be, to the Common Safekeeper, together with
instructions to effectuate the same, for credit on the issue date of such Note
to such securities account as shall have been notified to it or if no such
details are given make the same available on its issue date for collection at
its specified office in London.

 

3.5                               The Agent shall (if applicable) give
instructions to the relevant Clearing System to credit the Notes to the Agent’s
distribution account and, in the case of a New Global Note, the Agent shall
instruct the Common Safekeeper to effectuate the New Global Note (provided that,
if the Agent is the Common Safekeeper, the Agent shall effectuate the Global
Note).  Each Note credited to the Agent’s distribution account with the relevant
Clearing System following the delivery of the Notes in accordance with Clause
3.4 above shall be held to the order of the relevant Issuer pending delivery to
the relevant Dealer on a delivery against payment basis in accordance with the
normal procedures of the relevant Clearing System.  The Agent shall on the issue
date and against receipt of funds from the relevant Dealer transfer the proceeds
of issue to the relevant Issuer to the relevant account notified by the relevant
Issuer to the Agent in accordance with Clause 3.2 above.

 

3.6                               If on the issue date the relevant Dealer does
not pay the subscription price due from it in respect of any Note (the
“Defaulted Note”) and as a result the Defaulted Note remains in the Agent’s
distribution account with the relevant Clearing System after the issue date
(rather than being credited to the Dealer’s Account against payment), the Agent
will continue to hold the Defaulted Note to the order of the relevant Issuer.

 

3.7                               If the Agent pays an amount (the “Advance”) to
the relevant Issuer on the basis that a payment (the “Payment”) has been, or
will be, received from the relevant Dealer and if the Payment has not been or is
not received by the Agent on the date the Agent pays the relevant Issuer, the
Agent shall promptly inform the relevant Dealer and request that Dealer to make
good the Payment, failing which the relevant Issuer shall, upon being requested
to do so, repay to the Agent the Advance and pay interest (on the basis of the
aggregate of 1 per cent. per annum and the Agent’s cost of funding, as
determined by the Agent in its sole discretion) on the Advance until the earlier
of repayment in full of the Advance and receipt in full by the Agent of the
Payment.

 

3.8                               As soon as practicable after the date of issue
of any Notes, the Agent shall deliver to the relevant Issuer particulars of
(a) the number and aggregate principal amount of the Notes completed,
authenticated and delivered by it, or made available by it for collection, on
such date, (b) the issue date and the maturity date of such Notes and (c) the
series and serial numbers of all such Notes if requested.

 

3.9                               Each Issuer hereby authorises and instructs
the Agent to make all necessary notifications to and filings with the Bank of
England, the Japanese Ministry of Finance (in respect of Yen Notes) and the
relevant Swiss authorities (in respect of Swiss Franc Notes).

 

3.10                        Each Issuer hereby authorises and instructs the
Agent to complete, authenticate and deliver on its behalf Definitive Notes in
accordance with the terms of any Global Note

 

6

--------------------------------------------------------------------------------


 

presented to the Agent for exchange in whole (but not in part only) and in the
case of exchange in whole of a New Global Note for Definitive Notes instruct the
ICSDs to make appropriate entries in their records to reflect the aggregate
principal amount thereof so exchanged,  cancel or procure the cancellation of
the Global Note and instruct the Common Safekeeper to destroy the Global Note.

 

3.11                        The Issuers will give at least 10 days prior written
notice to the Agent of a change in the Maximum Amount of Notes which may be
issued under the Dealer Agreement.

 

3.12                        The Issuers will promptly notify the Agent in
writing of the appointment, resignation or termination of the appointment of any
Dealer.  If the notification is in respect of a new dealer appointment, the
Issuers will notify the Agent two business days prior to the new issue.

 

3.13                        Each Issuer hereby authorises and instructs the
Agent to elect an ICSD to be Common Safekeeper for each issue of a New Global
Note in relation to which one of the ICSDs must be Common Safekeeper.  From time
to time, the Issuers and the Agent may agree to vary this election.  Each Issuer
acknowledges that in connection with the election of either of the ICSDs as
Common Safekeeper any such election is subject to the right of the ICSDs to
jointly determine that the other shall act as Common Safekeeper in relation to
any such issue and agrees that no liability shall attach to the Agent in respect
of any such election made by it.

 

4.                                      PAYMENT

 

4.1                               Each Issuer (failing whom, the Guarantor)
severally undertakes in respect of each Note issued by such Issuer to pay, in
the currency in which such Note is denominated, no later than 10.00 a.m. (London
time) (in the case of a Note denominated in Sterling or Euros) and no later than
12.00 pm (London time) (in the case of a Note denominated in Dollars) on the
maturity date or any relevant interest payment date of each Note (or for Notes
denominated in any other currency, such other time as the Agent shall determine
in its absolute discretion), an amount sufficient to pay the full amount payable
on such date by way of principal interest or otherwise in respect thereof by
transfer of immediately available and freely transferable funds in the relevant
currency to such account of the Agent at such bank in the principal financial
centre for such other currency as the Agent may from time to time designate for
the purpose or, in each case, by such other form of transfer as may be agreed
between the relevant Issuer and the Agent.  If the Agent determines in its
absolute discretion that the payment in accordance with this Clause 4.1 is
required to be made earlier, it will provide to the relevant Issuer not less
than 21 days prior notice in writing of such requirement.

 

4.2                               The relevant Issuer shall, prior to 12 noon
(London time) on the second Business Day immediately preceding the maturity date
or any relevant interest payment date of any Note (or such later time or date as
may subsequently be agreed between the relevant Issuer and the Agent), send to
the Agent irrevocable confirmation that payment will be made and the details of
the bank through which the relevant Issuer is to make the payment due pursuant
to this Clause 4.2.

 

4.3                               Each Issuer hereby authorises and directs the
Agent from funds so paid to the Agent to make payment of all amounts due on the
Notes as set forth herein and in the Notes.

 

7

--------------------------------------------------------------------------------


 

4.4                               If the Agent has not received on the maturity
date or any relevant interest payment date of any Notes the full amount payable
in respect thereof on such date and confirmation satisfactory to itself that
such payment has been received, the Agent shall not be required to make payment
of any amount due on any Note.  Nevertheless, subject to the foregoing, if the
Agent is satisfied that it will receive such full amount later, it shall be
entitled to pay maturing Notes due in accordance with their terms.

 

4.5                               If the Agent makes such payment on behalf of
an Issuer under Clause 4.4, the relevant Issuer shall be liable on demand by the
Agent to pay to the Agent the amount so paid out, together with interest thereon
at such a rate as the Agent may certify as the aggregate of 1 per cent. per
annum and the Agent’s cost of funding any such payment made by it (as determined
by the Agent in its sole discretion).

 

4.6                               If at any time the Agent makes a partial
payment in respect of any Note presented to it, it shall in the case of a
Classic Global Note or Definitive Note, procure that a statement indicating the
date and amount of such payment is written or stamped on the face of such Note
and in the case of a New Global Note, instruct the ICSDs (in accordance with the
provisions of Schedule 2 (Duties under the Issuer-ICSDs Agreement)) to make
appropriate entries in their respective records to reflect such partial
payments.

 

4.7                               Payments to holders of the Notes shall not be
made to an address or a bank account maintained within the United States; the
Notes may not be presented for payment within the United States; and demand for
payments under the Notes may not be made within the United States.

 

5.                                      CANCELLATION, DESTRUCTION, RECORDS AND
CUSTODY

 

5.1                               All Notes which mature and are paid in full
shall be cancelled forthwith by the Agent.  The Agent shall, unless the relevant
Issuer otherwise directs, destroy the cancelled Notes, and as soon as reasonably
practicable after each maturity date, furnish at the request of the relevant
Issuer with particulars of the aggregate principal amount of the Notes maturing
on such maturity date which have been destroyed since the last certification so
furnished and the series and serial numbers of all such Notes.

 

5.2                               In respect of New Global Notes which mature
and are paid in full, the Agent shall cancel such aggregate principal amount
outstanding of Notes represented by such New Global Note. The Agent shall
instruct the ICSDs (in accordance with the provisions of Schedule 2 (Duties
under the Issuer-ICSDs Agreement)) to make appropriate entries in their
respective records to reflect such cancellation and shall instruct the Common
Safekeeper to destroy the New Global Note.

 

5.3                               In the case of a New Global Note which has
been destroyed by the Common Safekeeper, the Agent shall, upon receipt of
confirmation of destruction from the Common Safekeeper, furnish the relevant
Issuer with a copy of the confirmation of destruction received by it from the
Common Safekeeper (provided that, if the Agent is the Common Safekeeper, the
Agent shall destroy the New Global Note, as the case may be, in accordance with
Clause 3.10, Clause 5.2 and/or Clause 5.4.

 

8

--------------------------------------------------------------------------------


 

5.4                               The Agent shall keep and make available at all
reasonable times to the relevant Issuer a full and complete record of all Notes
and of their issue, payment, cancellation and destruction and, in the case of
Global Notes, their exchange for Definitive Notes.

 

5.5                               The Agent shall maintain in safe custody all
forms of Notes delivered to and held by it hereunder and shall ensure that the
same are only completed, authenticated and delivered or made available in
accordance with the terms hereof.

 

5.6                               An Issuer may from time to time with the
approval, where appropriate, of the Agent make arrangements as to the
replacement of Notes which shall have been lost, stolen, mutilated, defaced or
destroyed, including (without limitation) arrangements as to evidence of title,
costs, delivery and indemnity. No New Global Note shall be delivered as a
replacement for any of the same lost, stolen, mutilated, defaced or destroyed
otherwise than against confirmation of such loss, stolen form, mutilation,
defacement or destruction from the Common Safekeeper and any replacement New
Global Note shall be delivered to the Common Safekeeper together with
instructions to effectuate it.

 

5.7                               The Agent shall make available for inspection
during its office hours at its specified office copies of this Agreement, the
Deed of Covenant and the Guarantee.

 

6.                                      FEES AND EXPENSES

 

6.1                               Each Issuer (failing whom, the Guarantor)
severally undertakes to pay such fees and expenses in respect of the Agent’s
services under this Agreement as are set out in a letter of even date herewith
from the Agent to each Issuer, at the time and in accordance with the manner
stated therein.

 

6.2                               Each Issuer (failing whom, the Guarantor)
severally undertakes to pay all stamp, registration and other taxes and duties
(including any interest and penalties thereon or in connection therewith) to
which this Agreement or the issue of any Notes may be subject, except for any
taxes payable regarding Luxembourg registration duties (droits d’enregistrement)
due to a registration, submission or filing of this Agreement or the Notes where
such registration, submission or filing is or was not required to maintain or
preserve the rights of the Agent under this Agreement or the Notes.

 

6.3                               Each Issuer (failing whom, the Guarantor)
severally undertakes to pay on demand all out-of-pocket expenses (including
legal, advertising, telex and postage expenses) properly incurred by the Agent
in connection with its services under this Agreement.

 

7.                                      INDEMNITY

 

7.1                               Each Issuer (failing whom, the Guarantor)
severally undertakes to indemnify and hold harmless the Agent on demand by the
Agent against any losses, liabilities, costs, expenses, claims, actions or
demands which the Agent may incur or which may be made against the Agent,
directly related to the appointment or the exercise of the powers, discretions,
authorities and duties of the Agent under this Agreement except such as may
result from its own gross negligence or bad faith or that of its officers,
employees or agents under this Agreement.  The indemnities contained in this
Agreement shall survive the termination or expiry of this Agreement.

 

9

--------------------------------------------------------------------------------


 

7.2                               The Agent undertakes to indemnify and hold
harmless each Issuer on demand by an Issuer against any losses, liabilities,
costs, expenses, claims, actions or demands which an Issuer may incur or which
may be made against an Issuer as a result of the Agent’s own gross negligence or
bad faith or that of its officers, employees or agents under this Agreement.

 

8.                                      NO LIABILITY FOR CONSEQUENTIAL LOSS

 

Except in the case of gross negligence or wilful default, the Agent shall not be
liable either for any act or omission under this Agreement, or if any Note shall
be lost, stolen, destroyed or damaged.  Notwithstanding the foregoing, under no
circumstances will the Agent be liable to an Issuer or the Guarantor, nor an
Issuer or the Guarantor liable to the Agent, for any consequential loss (being
loss of business, goodwill, opportunity or profit) or any special or punitive
damages of any kind whatsoever; in each case however caused or arising and
whether or not foreseeable, even if advised of the possibility of such loss or
damage.

 

9.                                      AGENTS OF THE ISSUERS

 

9.1                               In acting hereunder and in connection with the
Notes, the Agent shall act solely as agent of the Issuers and the Guarantor and
will not thereby assume any obligations towards or relationship of agency or
trust for any holders of Notes, including as a custodian, nominee or otherwise. 
Any funds held by the Agent in respect of the Notes need not be segregated from
other funds except as required by law.  The Agent shall not be under any
liability for interest on any moneys at any time received by it pursuant to any
of the provisions of this Agreement or of the Notes.  Any funds held are held as
banker and are not subject to the UK FCA Client Money Rules.

 

9.2                               The Agent may generally engage in any kind of
banking or other business with the Issuers notwithstanding its appointments as
issue agent and paying agent hereunder.

 

10.                               GENERAL

 

10.1                        Prior to the first issue of the Notes, each Issuer
shall supply to the Agent copies of all condition precedent documents required
to be delivered pursuant to the Dealer Agreement.

 

10.2                        The Agent shall be obliged to perform such duties
and only such duties as are herein specifically set forth, and no implied duties
or obligations shall be read into this Agreement against the Agent.  The Agent
shall not be under any obligation to take any action hereunder which it expects
will result in any expense or liability of the Agent, the payment of which
within a reasonable time is not, in its opinion, assured to it.

 

10.3                        Except as ordered by a court of competent
jurisdiction or as required by law, and notwithstanding any notice to the
contrary, the Issuers and the Agent shall be entitled to treat the bearer or
holder of any Note as the absolute owner thereof for all purposes and shall not
be required to obtain any proof thereof or as to the identity of the bearer or
holder.

 

10

--------------------------------------------------------------------------------


 

10.4                        The Agent may consult with legal and other
professional advisers selected in good faith and satisfactory to it and the
opinion of such advisers shall be full and complete protection in respect of any
action taken, omitted or suffered hereunder in good faith and without negligence
and in accordance with the opinion of such advisers.

 

10.5                        The Agent shall be protected and shall incur no
liability for or in respect of any action taken or thing suffered by it in
relation to any issue of Notes in reliance upon any Note, notice, direction,
consent, certificate, affidavit, statement, email, fax or other paper or
document (electronic or otherwise) reasonably believed by it in good faith to be
genuine and to have been passed or signed by the proper parties.

 

11.                               CHANGES IN AGENT

 

11.1                        The Agent may resign its appointment hereunder at
any time by giving to the Issuers, and the Issuers may terminate the appointment
of the Agent by giving to the Agent, at least 30 days’ written notice to that
effect, provided that no such resignation or termination of the appointment of
the Agent shall take effect until a successor has been appointed by the Issuers
or the Guarantor.

 

11.2                        The Issuers agree with the Agent that if, by the day
falling 10 days before the expiry of any notice under Clause 11.1, the Issuers
or the Guarantor have not appointed a replacement Agent, then the Agent shall be
entitled, on behalf of the Issuers and the Guarantor, to appoint in its place
any reputable financial institution of good standing (subject to the proviso in
Clause 12 below) and the Issuers shall not unreasonably object to such
appointment.

 

12.                               AGENT AS HOLDERS OF NOTES

 

The Agent and its officers and employees, in their individual or any other
capacity, may become the owner of, or acquire any interest in, any Notes with
the same rights that the Agent would have if it were not the Agent hereunder.

 

13.                               NOTICES

 

13.1                        All notices and other communications hereunder
shall, save as otherwise provided in this Agreement, be made in writing and in
English (by letter, fax or email) and shall be sent to the intended recipient at
the address, fax number or email address and marked for the attention of the
person (if any) from time to time designated by that Party to the other Parties
for such purpose.  The initial address, email address and fax number so
designated by each Party are set out on the signature page of this Agreement.

 

13.2                        Any communication from any Party to any other under
this Agreement shall be effective if sent by letter, upon receipt by the
addressee; if sent by fax, when that fax communication has been received by the
intended recipient in legible form; and if sent by email, when the email
communication has been received by the intended recipient in legible form at the
correct email address; provided that any such notice or other communication
which would otherwise take effect after 4.00 p.m. on any particular day shall
not take effect until 10.00 a.m. on the immediately succeeding business day in
the place of the addressee.

 

11

--------------------------------------------------------------------------------


 

13.3                        Whilst the Notes are held through the Clearing
Systems, a notice will be deemed to have been given to the holder if such notice
is sent to the Clearing Systems for publication to holders.

 

14.                               TAX

 

14.1                        Mutual Undertaking Regarding Information Reporting
and Collection Obligations

 

Each Party shall, within ten business days of a written request by another
Party, supply to that other Party such forms, documentation and other
information relating to it, its operations, or the Notes as that other Party
reasonably requests for the purposes of that other Party’s compliance with
Applicable Law and shall notify the relevant other Party reasonably promptly in
the event that it becomes aware that any of the forms, documentation or other
information provided by such Party is (or becomes) inaccurate in any material
respect; provided, however, that no Party shall be required to provide any
forms, documentation or other information pursuant to this Clause 14 (Tax) to
the extent that: (i) any such form, documentation or other information (or the
information required to be provided on such form or documentation) is not
reasonably available to such Party and cannot be obtained by such Party using
reasonable efforts; or (ii) doing so would or might in the reasonable opinion of
such Party constitute a breach of any: (a) Applicable Law; (b) fiduciary duty;
or (c) duty of confidentiality.

 

14.2                        Notice of Possible Withholding Under FATCA

 

The relevant Issuer shall notify each Agent in the event that it determines that
any payment to be made by an Agent under the Notes is a payment which could be
subject to FATCA Withholding if such payment were made to a recipient that is
generally unable to receive payments free from FATCA Withholding, and the extent
to which the relevant payment is so treated, provided, however, that such
Issuer’s and the Guarantor’s respective obligations under this Clause 14 (Tax)
shall apply only to the extent that such payments are so treated by virtue of
characteristics of the relevant Issuer, the Guarantor, the Notes, or any of
these characteristics.

 

14.3                        Agent Right to Withhold

 

Notwithstanding any other provision of this Agreement, each Paying Agent shall
be entitled to make a deduction or withholding from any payment which it makes
under the Notes for or on account of any Tax, if and only to the extent so
required by Applicable Law, in which event the Paying Agent shall make such
payment after such deduction or withholding has been made and shall account to
the relevant Authority within the time allowed for the amount so deducted or
withheld or, at its option, shall reasonably promptly after making such payment
return to the relevant Issuer or, as the case may be, the Guarantor the amount
so deducted or withheld, in which case, the relevant Issuer or, as the case may
be, the Guarantor shall so account to the relevant Authority for such amount. 
For the avoidance of doubt, FATCA Withholding is a deduction or withholding
which is deemed to be required by Applicable Law for the purposes of this Clause
14.3 (Agent Right to Withhold).  If such a withholding or deduction is required,
the Agent will not pay an additional amount in respect of that withholding or
deduction.

 

12

--------------------------------------------------------------------------------


 

14.4                        Issuer and Guarantor Right to Redirect

 

In the event that any Issuer or the Guarantor, as the case may be, determines in
its sole discretion that any deduction or withholding for or on account of any
Tax will be required by Applicable Law in connection with any payment due to any
of the Agents on any Notes, then such Issuer or the Guarantor, as the case may
be, will be entitled to redirect or reorganise any such payment in any way that
it sees fit in order that the payment may be made without such deductions or
withholding provided that, any such redirected or reorganised payment is made
through a recognised institution of international standing and otherwise made in
accordance with this Agreement.  Such Issuer will promptly notify the Agents of
any such redirection or reorganisation. For the avoidance of doubt, FATCA
Withholding is a deduction or withholding which is deemed to be required by
Applicable Law for the purposes of this Clause 14.4 (Issuer and Guarantor Right
to Redirect).

 

15.                               ILLEGALITY

 

Notwithstanding anything else contained in this Agreement, each Agent may
refrain without liability from doing anything that would or might in its
reasonable opinion be contrary to any law of any state or jurisdiction
(including but not limited to the United States of America or any jurisdiction
forming a part of it and England & Wales) or any directive or regulation of any
agency of any such state or jurisdiction and may without liability do anything
which is, in its reasonable opinion, necessary to comply with any such law,
directive or regulation.

 

16.                               LAW AND JURISDICTION

 

16.1                        This Agreement, the Notes and any non-contractual
obligations arising out of or in connection with them are governed by English
law.  For the avoidance of doubt, the provisions of the Luxembourg law dated 15
August 1915 on commercial companies, as amended, and in particular, sections 86
to 94-8, are hereby excluded.

 

16.2                        Each of the Issuers agrees for the benefit of the
Agent that the courts of England shall have exclusive jurisdiction to hear and
determine any suit, action or proceedings, and to settle any disputes, which may
arise out of or in connection with this Agreement or any non-contractual
obligation arising out of or in connection with this Agreement (respectively,
“Proceedings” and “Disputes”) and, for such purposes, irrevocably submits to the
jurisdiction of such courts.

 

16.3                        Each of the Issuers and the Guarantor irrevocably
waive any objection which it might now or hereafter have to the courts of
England being nominated as the forum to hear and determine any Proceedings and
to settle any Disputes, and agrees not to claim that any such court is not a
convenient or appropriate forum.

 

16.4                        Each of the Issuers and the Guarantor agree that the
process by which any Proceedings in England are begun may be served on it by
being delivered to Ecolab Limited at P.O. Box 11, Winnington Avenue, Northwich,
Cheshire, United Kingdom CW8 4DX or at its registered office for the time
being/its principal place of business in England for the time being/any other
address for the time being at which process may be served on it in accordance
with the Companies Act 2006 (as modified or re-enacted from time to time).  If
such person is not or ceases to be effectively appointed

 

13

--------------------------------------------------------------------------------


 

to accept service of process on the Issuers’ and the Guarantor’s behalf, the
Issuers and the Guarantor (acting together) shall, on the written demand of the
Agent, appoint a further person in England to accept service of process on their
behalf and, failing such appointment within 15 days, the Agent shall be entitled
to appoint such a person by written notice to the Issuers and the Guarantor. 
Nothing in this sub-clause shall affect the right of the Agent to serve process
in any other manner permitted by law.

 

16.5                        The submission to the jurisdiction of the courts of
England shall not (and shall not be construed so as to) limit the right of the
Agent to take Proceedings in any other court of competent jurisdiction, nor
shall the taking of Proceedings in any one or more jurisdictions preclude the
taking of Proceedings in any other jurisdiction (whether concurrently or not) if
and to the extent permitted by law.

 

16.6                        If Ecolab NL 10 B.V. is represented by an attorney
or attorneys in connection with the signing and/or execution and/or delivery of
this Agreement or any agreement or document referred to herein or made pursuant
hereto and the relevant power or powers of attorney is or are expressed to be
governed by the laws of The Netherlands, it is hereby expressly acknowledged and
accepted by the other Parties that such laws shall govern the existence and
extent of such attorney’s or attorneys’ authority and the effects of the
exercise thereof.

 

17.                               RIGHTS OF THIRD PARTIES

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement, but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 

18.                               MODIFICATION

 

This Agreement may be amended by further agreement among the Parties and without
the consent of holders of the Notes.

 

19.                               COUNTERPARTS

 

This Agreement may be signed in any number of counterparts, all of which when
taken together shall constitute a single agreement.

 

20.                               ENTIRE AGREEMENT

 

20.1                        This Agreement constitutes the entire agreement
between the Parties relating to the subject matter of this Agreement as at the
date of this Agreement to the exclusion of any terms implied by law which may be
excluded by contract. This Agreement supersedes any previous written or oral
agreements between the Parties relating to the subject matter of this Agreement
which shall cease to have any further force or effect notwithstanding the
existence of any provision of any such prior agreement (including without
limitation the Original Agreement) that any such rights or provisions shall
survive its termination.

 

20.2                        Each Party acknowledges that it has not been induced
to enter into this Agreement by any representation, warranty or undertaking not
expressly incorporated into it.

 

14

--------------------------------------------------------------------------------


 

20.3                        Each Party agrees and acknowledges that, without
prejudice to any liability for fraudulent misrepresentation or fraudulent
misstatement, its only rights and remedies in relation to any representation,
warranty or undertaking made or given in connection with this Agreement are
those rights and remedies set out in this Agreement.

 

20.4                        For the purposes of sub-clauses 20.1 to 20.3,
reference to “this Agreement” includes all documents entered into pursuant to
this Agreement.

 

AS WITNESS the hands of the duly authorised representatives of the Parties the
day and year first before written.

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 1

FORMS OF NOTE

 

Form of Multicurrency Global Note
(Interest Bearing/Discounted/Premium)(1)

 

THE SECURITIES REPRESENTED BY THIS GLOBAL NOTE  HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY U.S. STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD
OR DELIVERED WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF,
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) UNLESS AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE
AND IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER JURISDICTION.  THIS LEGEND SHALL CEASE TO APPLY UPON THE
EXPIRY OF THE PERIOD OF 40 DAYS AFTER THE COMPLETION OF THE DISTRIBUTION OF ALL
THE SECURITIES OF THE TRANCHE OF WHICH THIS SECURITY FORMS PART.

 

ECOLAB INC.

(incorporated under the laws of the State of Delaware)

ECOLAB LUX 1 S.À R.L.

(incorporated as a private limited liability company (société à responsibilité
limitée) for an unlimited duration under the laws of the Grand Duchy of
Luxembourg)

ECOLAB LUX 2 S.À R.L.

(incorporated as a private limited liability company (société à responsibilité
limitée) for an unlimited duration under the laws of the Grand Duchy of
Luxembourg)

ECOLAB NL 10 B.V.

(incorporated as a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) under the laws of the Netherlands.)

guaranteed by

 

ECOLAB INC.

(in respect of Notes issued by Ecolab Lux 1 S.à r.l., Ecolab Lux 2 S.à r.l. and
Ecolab NL 10 B.V.)

 

No:

 

Series No.:

 

 

 

Issued in London on:

 

Maturity Date:

 

 

 

Specified Currency:

 

Denomination:

 

 

 

Nominal Amount:

 

Reference Rate: LIBOR/EURIBOR(1)

(words and figures if a Sterling Note)

 

 

Fixed Interest Rate:(2)         % per annum

 

Margin:                                                                    %(3)

 

--------------------------------------------------------------------------------

(1)        Delete as appropriate.  The reference rate will be LIBOR unless this
Global Note is denominated in euro and the Issuer and the relevant Dealer agree
that the reference rate should be EURIBOR.

 

(2)        Complete for fixed rate interest bearing Notes only.

 

(3)        Complete for floating rate interest bearing Notes only.

 

16

--------------------------------------------------------------------------------


 

Calculation Agent:(4)

 

Interest Payment Dates:(5)

New Global Note Form:(6)

 

New Global Note intended to be held in a manner which would allow Eurosystem
eligibility(7)

 

[Note that the designation “yes” means that the Notes are intended upon issue to
be deposited with Euroclear Bank S.A./N.V. or Clearstream Banking S.A as common
safekeeper and does not necessarily mean that the Notes will be recognised as
eligible collateral for Eurosystem monetary policy and intra-day credit
operations by the Eurosystem either upon issue or at any or all times during
their life. Such recognition will depend upon the European Central Bank being
satisfied that the Eurosystem eligibility criteria have been met.]

 

[Whilst the designation is specified as “no” at the Issue Date, should the
Eurosystem eligibility criteria be amended in the future such that the Notes are
capable of meeting them, the Notes may then be deposited with Euroclear Bank
S.A./N.V. or Clearstream Banking S.A as common safekeeper. Note that this does
not necessarily mean that the Notes will then be recognised as eligible
collateral for Eurosystem monetary policy and intra-day credit operations by the
Eurosystem at any time during their life. Such recognition will depend upon the
European Central Bank being satisfied that Eurosystem eligibility criteria have
been met.]

 

1.                                      For value received, [ECOLAB INC., a
corporation organised and existing under the laws of the State of Delaware,
having its registered office at 1209 Orange Street, City of Wilmington,
Delaware, U.S.A., registered in the State of Delaware under number 0164814 /
ECOLAB LUX 1 S.À R.L., a private limited liability company (societé à
responsabilité limitée) incorporated and existing under the laws of Luxembourg,
having its registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg, the
Grand

 

--------------------------------------------------------------------------------

(4)        Complete for floating rate interest bearing Notes only.

 

(5)        Complete for interest bearing Notes.

 

(6)        Insert “Applicable” or “Not Applicable” as relevant.

 

(7)        Insert “Not Applicable” or “Yes” or “No” as relevant.

 

17

--------------------------------------------------------------------------------


 

Duchy of Luxembourg and registered with the Luxembourg Register of Commerce and
Companies under number B 132.319 / ECOLAB LUX 2 S.À R.L., a private limited
liability company (societé à responsabilité limitée) incorporated and existing
under the laws of Luxembourg, having its registered office at 6, rue Eugène
Ruppert, L-2453 Luxembourg, the Grand Duchy of Luxembourg and registered with
the Luxembourg Register of Commerce and Companies under number B 132.318 /
ECOLAB NL 10 B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated and existing under the laws of The
Netherlands, having its registered office at Iepenhoeve 7 A, 3438MR Nieuwegein,
The Netherlands and registered in The Netherlands under number 56036094](8) (the
“Issuer”) promises to pay to the bearer of this Global Note on the
above-mentioned Maturity Date the above-mentioned Nominal Amount together with
interest thereon at the rate and at the times (if any) specified herein.

 

All such payments shall be made in accordance with an amended and restated note
agency agreement dated 21 September 2016 between, among others, the Issuer and
the issue and paying agent referred to therein, a copy of which is available for
inspection at the offices of Citibank, N.A., London Branch (the “Issue and
Paying Agent”) at Citigroup Centre, Canada Square, Canary Wharf, London E14 5LB,
United Kingdom, and subject to and in accordance with the terms and conditions
set forth below.  All such payments shall be made upon presentation and
surrender of this Global Note at the offices of the Issue and Paying Agent
referred to above by transfer to an account denominated in the Specified
Currency maintained by the bearer with (a) a bank in the principal financial
centre in the country of the Specified Currency or (b) if this Global Note is
denominated or payable in euro, by transfer to a euro account (or any other
account to which euro may be credited or transferred) maintained by the payee
with, a bank in the principal financial centre of any member state of the
European Union.  Payments to the bearer of this Global Note shall not be made to
an address or a bank account maintained within the United States, the Notes may
not be presented for payment within the United States, and demand for payments
under the Notes may not be made within the United States.

 

2.                                      If this Global Note is not a New Global
Note, this Global Note is issued in representation of an issue of Notes in the
above-mentioned aggregate Nominal Amount.

 

3.                                      If this Global Note is a New Global
Note, this Global Note is issued in representation of an issue of Notes in an
aggregate Nominal Amount as from time to time entered in the records of both
Euroclear Bank S.A./N.V. (“Euroclear”) and Clearstream Banking S.A
(“Clearstream, Luxembourg”), and/or any such other securities clearance and/or
settlement system which is compliant, as of the issue date, with the Market
Convention on Short-Term European Paper (“STEP”) dated 25 October 2010 and
adopted by the ACI - The Financial Markets Association and the European Banking
Federation (as amended from time to time) and, if this Global Note indicates
that it is intended to be held in a manner which would allow Eurosystem
eligibility, authorised to hold, and then currently holding, this Global Note as
eligible collateral for Eurosystem monetary policy and intra-day credit
operations, in each case as agreed between the Issuer and the Issue and Paying
Agent (each an “ICSD” and

 

--------------------------------------------------------------------------------

(8)        Delete as appropriate.

 

18

--------------------------------------------------------------------------------


 

together, the “ICSDs”).  The records of the ICSDs (which expression in this
Global Note means the records that each ICSD holds for its customers which
reflect the amount of such customers’ interests in the Notes (but excluding any
interest in any Notes of one ICSD shown in the records of another ICSD), shall
be conclusive evidence of the principal amount of Notes represented by this
Global Note and, for these purposes, a statement issued by an ICSD (which
statement shall be made available to the bearer upon request) stating the
principal amount of Notes represented by this Global Note at any time shall be
conclusive evidence of the records of the ICSDs at that time.

 

4.                                      All payments in respect of this Global
Note by or on behalf of the Issuer shall be made without set-off, counterclaim,
fees, liabilities or similar deductions and free and clear of, and without
deduction or withholding for or on account of, taxes, levies, duties,
assessments or charges of any nature now or hereafter imposed, levied,
collected, withheld or assessed in any jurisdiction through, in or from which
such payments are made or any political subdivision or taxing authority of or in
any of the foregoing (“Taxes”).  If the Issuer or any agent thereof is required
by law or regulation to make any deduction or withholding for or on account of
Taxes, the Issuer shall, to the extent permitted by applicable law or
regulation, pay such additional amounts as shall be necessary in order that the
net amounts received by the bearer of this Global Note after such deduction or
withholding shall equal the amount which would have been receivable hereunder in
the absence of such deduction or withholding, except that no such additional
amounts shall be payable where this Global Note is presented for payment:

 

(a)                                 by or on behalf of a holder which is liable
to such Taxes by reason of its having some connection with the jurisdiction
imposing the Taxes other than the mere holding of this Global Note; or

 

(b)                                 more than 15 days after the Maturity Date
or, if applicable, the relevant Interest Payment Date or (in either case) the
date on which payment hereof is duly provided for, whichever occurs later,
except to the extent that the holder would have been entitled to such additional
amounts if it had presented this Global Note on the last day of such period of
15 days.

 

5.                                      The payment obligation of the Issuer
represented by this Global Note constitutes and at all times shall constitute a
direct and unsecured obligation of the Issuer ranking pari passu with all
present and future unsecured and unsubordinated indebtedness of the Issuer other
than obligations preferred by mandatory provisions of law.

 

6.                                      If the Maturity Date or, if applicable,
the relevant Interest Payment Date is not a Payment Business Day (as defined
herein) payment in respect hereof will not be made and credit or transfer
instructions shall not be given until the next following Payment Business Day
(provided that, if such postponed payment would have the effect of extending the
tenor of the relevant Note to more than 183 days, payment will be made and
credit and transfer instructions will be given, on the immediately preceding
Payment Business Day) and the bearer of this Global Note shall not be entitled
to any adjustment to interest or other sums in respect of such payment.

 

19

--------------------------------------------------------------------------------


 

As used in this Global Note:

 

“Payment Business Day” means any day other than a Saturday or Sunday which is
either (i) if the above-mentioned Specified Currency is any currency other than
euro, a day on which commercial banks and foreign exchange markets settle
payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in the principal financial centre of the
country of the relevant Specified Currency or (ii) if the above-mentioned
Specified Currency is euro, a day which is a TARGET Business Day; and

 

“TARGET Business Day” means a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET2) System, or any successor
thereto, is operating credit or transfer instructions in respect of payments in
euro.

 

Provided that if the Issue and Paying Agent determines with the agreement of the
Issuer and the Guarantor that the market practice in respect of euro denominated
internationally offered securities is different from that specified above, the
above shall be deemed to be amended so as to comply with such market practice
and the Issue and Paying Agent shall procure that a notice of such amendment is
published not less than 15 days prior to the date on which any payment in euro
falls due to be made in such manner as the Issue and Paying Agent may determine.

 

7.                                      This Global Note is negotiable and,
accordingly, title hereto shall pass by delivery and the bearer shall be treated
as being absolutely entitled to receive payment upon due presentation hereof
(notwithstanding any notation of ownership or other writing thereon or notice of
any previous loss or theft thereof).

 

8.                                      This Global Note is issued in respect of
an issue of Notes of the Issuer and is exchangeable in whole (but not in part
only) for duly executed and authenticated bearer Notes in definitive form
(whether before, on or, subject as provided below, after the Maturity Date)
only:

 

(a)                                 if the clearing system(s) in which this
Global Note is held at the relevant time is closed for a continuous period of 14
days or more (other than by reason of weekends or public holidays, statutory or
otherwise) or if any such clearing system announces an intention to, or does in
fact, permanently cease to do business; or

 

(b)                                 if default is made in the payment of any
amount payable in respect of this Global Note.

 

Upon presentation and surrender of this Global Note during normal business hours
to the Issuer at the offices of the Issue and Paying Agent (or to any other
person or at any other office outside the United States as may be designated in
writing by the Issuer to the bearer), the Issue and Paying Agent shall
authenticate and deliver, in exchange for this Global Note, bearer definitive
notes denominated in the above-mentioned Specified Currency in an aggregate
nominal amount equal to the Nominal Amount of this Global Note.

 

9.                                      If, upon any such default and following
such surrender, definitive Notes are not issued in full exchange for this Global
Note before 5.00 p.m. (London time) on the thirtieth

 

20

--------------------------------------------------------------------------------


 

day after surrender, this Global Note (including the obligation hereunder to
issue definitive notes) will become void and the bearer will have no further
rights under this Global Note (but without prejudice to the rights which the
bearer or any other person may have under a Deed of Covenant dated 21
September 2016 (as amended, restated or supplemented as of the date of issue of
the Notes), entered into by the Issuer).

 

10.                               [This Global Note has the benefit of a
guarantee issued by Ecolab Inc. on 21 September 2016 (as amended, restated or
supplemented as of the date of issue of the Notes), copies of which are
available for inspection during normal business hours at the office of the Issue
and Paying Agent referred to above.](9)

 

11.                               If this is an interest bearing Global Note,
then:

 

(a)                                 notwithstanding the provisions of paragraph
1 above, if any payment of interest in respect of this Global Note falling due
for payment prior to the above-mentioned Maturity Date remains unpaid on the
fifteenth day after falling so due, the amount referred to in paragraph 1 shall
be payable on such fifteenth day; and

 

(b)                                 upon each payment of interest (if any) prior
to the Maturity Date in respect of:

 

(i)                                     this Global Note (if this Global Note is
not a New Global Note) the Schedule hereto shall be duly completed by the Issuer
and Paying Agent to reflect such payment;

 

(ii)                                  this Global Note (if the Global Note is a
New Global Note) details of such payment shall be entered pro rata in the
records of the ICSDs;

 

(c)                                  payments due in respect of Notes for the
time being represented by this Global Note shall be made to the bearer of this
Global Note and each payment so made will discharge the Issuer’s obligations in
respect thereof. Any failure to make the entries referred to in paragraph
(b) above shall not affect such discharge; and

 

(d)                                 if no Interest Payment Dates are specified
on the face of the Global Note, the Interest Payment Date shall be the Maturity
Date.

 

12.                               If this is a fixed rate interest bearing
Global Note, interest shall be calculated on the Nominal Amount as follows:

 

(a)                                 interest shall be payable on the Nominal
Amount in respect of each successive Interest Period (as defined below) from the
Issue Date to the Maturity Date only, in arrear on the relevant Interest Payment
Date, on the basis of the actual number of days in such Interest Period and a
year of 360 days or, if this Global Note is denominated in Sterling, 365 days at
the above-mentioned Fixed Interest Rate with the resulting figure being rounded
to the nearest amount of the above-mentioned Specified Currency which is
available as legal tender in the country or countries (in the case of the euro)
of the Specified Currency (with halves being rounded upwards); and

 

--------------------------------------------------------------------------------

(9)        Delete where Ecolab Inc. is the Issuer, otherwise retain.

 

21

--------------------------------------------------------------------------------


 

(b)                                 the period beginning on (and including) the
Issue Date and ending on (but excluding) the first Interest Payment Date and
each successive period beginning on (and including) an Interest Payment Date and
ending on (but excluding) the next succeeding Interest Payment Date is an
“Interest Period” for the purposes of this paragraph.

 

13.                               If this is a floating rate interest bearing
Global Note, interest shall be calculated on the Nominal Amount as follows:

 

(a)                                 in the case of a Global Note which specifies
LIBOR as the Reference Rate on its face, the Rate of Interest will be the
aggregate of LIBOR and the above-mentioned Margin (if any) above or below
LIBOR.  Interest shall be payable on the Nominal Amount in respect of each
successive Interest Period (as defined below) from the Issue Date to the
Maturity Date only, in arrear on the relevant Interest Payment Date, on the
basis of the actual number of days in such Interest Period and a year of 360
days or, if this Global Note is denominated in Sterling, 365 days.

 

As used in this Global Note:

 

“LIBOR” shall be equal to the rate defined as “LIBOR-BBA” in respect of the
above-mentioned Specified Currency (as defined in the 2006 ISDA Definitions
published by the International Swaps and Derivatives Association, Inc., as
amended, updated or replaced as at the date of this Global Note, (the “ISDA
Definitions”)) as at 11.00 a.m. (London time) or as near thereto as practicable
on the second London Banking Day before the first day of the relevant Interest
Period or, if this Global Note is denominated in Sterling, on the first day
thereof (a “LIBOR Interest Determination Date”), as if the Reset Date (as
defined in the ISDA Definitions) were the first day of such Interest Period and
the Designated Maturity (as defined in the ISDA Definitions) were the number of
months specified on the face of this Global Note in relation to the Reference
Rate; and

 

“London Banking Day” shall mean a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London;

 

(b)                                 in the case of a Global Note which specifies
EURIBOR as the Reference Rate on its face, the Rate of Interest will be the
aggregate of EURIBOR and the above-mentioned Margin (if any) above or below
EURIBOR.  Interest shall be payable on the Nominal Amount in respect of each
successive Interest Period (as defined below) from the Issue Date to the
Maturity Date only, in arrear on the relevant Interest Payment Date, on the
basis of the actual number of days in such Interest Period and a year of 360
days.

 

As used in this Global Note, “EURIBOR” shall be equal to EUR-EURIBOR-Reuters (as
defined in the ISDA Definitions) as at 11.00 a.m. (Brussels time) or as near
thereto as practicable on the second TARGET Business Day before the first day of
the relevant Interest Period (a “EURIBOR Interest Determination Date”), as if
the Reset Date (as defined in the ISDA Definitions) was the first day of such
Interest Period and the Designated

 

22

--------------------------------------------------------------------------------


 

Maturity (as defined in the ISDA Definitions) was the number of months specified
on the face of this Global Note in relation to the Reference Rate;

 

(c)                                  the Calculation Agent will, as soon as
practicable after 11.00 a.m. (London time) on each LIBOR Interest Determination
Date or 11.00 a.m. (Brussels time) on each EURIBOR Interest Determination Date
(as the case may be), determine the Rate of Interest and calculate the amount of
interest payable (the “Amount of Interest”) for the relevant Interest Period. 
“Rate of Interest” means (A) if the Reference Rate is EURIBOR, the rate which is
determined in accordance with the provisions of paragraph 13(b), and (B) in any
other case, the rate which is determined in accordance with the provisions of
paragraph 13(a).  The Amount of Interest shall be calculated by applying the
Rate of Interest to the Nominal Amount of one Note of each denomination,
multiplying such product by the actual number of days in the Interest Period
concerned divided by 360 or, if this Global Note is denominated in Sterling, by
365 and rounding the resulting figure to the nearest amount of the
above-mentioned Specified Currency which is available as legal tender in the
country or countries (in the case of the euro) of the Specified Currency (with
halves being rounded upwards).  The determination of the Rate of Interest and
the Amount of Interest by the Calculation Agent named above shall (in the
absence of manifest error) be final and binding upon all parties;

 

(d)                                 a certificate of the Calculation Agent as to
the Rate of Interest payable hereon for any Interest Period shall be conclusive
and binding as between the Issuer and the bearer hereof;

 

(e)                                  the period beginning on (and including) the
Issue Date and ending on (but excluding) the first Interest Payment Date and
each successive period beginning on (and including) an Interest Payment Date and
ending on (but excluding) the next succeeding Interest Payment Date is called an
“Interest Period” for the purposes of this paragraph 13; and

 

(f)                                   the Issuer will procure that a notice
specifying the Rate of Interest payable in respect of each Interest Period be
published as soon as practicable after the determination of the Rate of
Interest.  Such notice will be delivered to the clearing system(s) in which this
Global Note is held at the relevant time or, if this Global Note has been
exchanged for bearer definitive Notes pursuant to paragraph 8, will be published
in a leading English language daily newspaper published in London (which is
expected to be the Financial Times).

 

14.                               If the proceeds of this Global Note are
accepted in the United Kingdom, the Principal Amount or Minimum Redemption
Amount (as applicable) shall be not less than £100,000 (or the equivalent in any
other currency).

 

15.                               Instructions for payment must be received at
the offices of the Issue and Paying Agent referred to above together with this
Global Note as follows:

 

(a)                                 if this Global Note is denominated in
Japanese Yen, at least two Business Days prior to the relevant payment date;

 

23

--------------------------------------------------------------------------------


 

(b)                                 if this Global Note is denominated in United
States dollars or Sterling, on or prior to the relevant payment date; and

 

(c)                                  in all other cases, at least one Business
Day prior to the relevant payment date.

 

As used in this paragraph, “Business Day” means:

 

(i)                                     a day other than a Saturday or Sunday on
which commercial banks are open for general business (including dealings in
foreign exchange and foreign currency deposits) in London; and

 

(ii)                                  in the case of payments in euro, a TARGET
Business Day and, in all other cases, a day on which commercial banks are open
for general business (including dealings in foreign exchange and foreign
currency deposits) in the principal financial centre in the country of the
above-mentioned Specified Currency.

 

16.                               If this Global Note is a New Global Note, this
Global Note shall not be valid for any purpose until it has been effectuated for
and on behalf of the entity appointed as common safekeeper by the ICSDs.

 

17.                               This Global Note shall not be validly issued
unless manually authenticated by Citibank, N.A., London Branch as Issue and
Paying Agent.

 

18.                               This Global Note and any non-contractual
obligations arising out of or in connection with it are governed by English
law.  For the avoidance of doubt, the provisions of the Luxembourg law dated 15
August 1915 on commercial companies, as amended, and in particular, sections 86
to 94-8, are hereby excluded.

 

19.

 

(a)                                 English courts:  The courts of England have
exclusive jurisdiction to settle any dispute (a “Dispute”) arising out of or in
connection with this Global Note (including a dispute relating to the existence,
validity or termination of this Global Note or any non-contractual obligation
arising out of or in connection with this Global Note) or the consequence of its
nullity.

 

(b)                                 Appropriate forum:  The Issuer agrees that
the courts of England are the most appropriate and convenient courts to settle
any Dispute and, accordingly, that it will not argue to the contrary.

 

(c)                                  Rights of the bearer to take proceedings
outside England:  Clause 19(a) (English courts) is for the benefit of the bearer
only.  As a result, nothing in this Clause 19 prevents the bearer from taking
proceedings relating to a Dispute (“Proceedings”) in any other courts with
jurisdiction.  To the extent allowed by law, the bearer may take concurrent
Proceedings in any number of jurisdictions.

 

(d)                                 Process agent:  The Issuer agrees that the
documents which start any Proceedings and any other documents required to be
served in relation to those Proceedings may be served on it by being delivered
to Ecolab Limited at P.O Box 11, Winnington Avenue, Northwich Cheshire, United
Kingdom CW8

 

24

--------------------------------------------------------------------------------


 

4DX or, if different, its registered office for the time being or at any address
of the Issuer in Great Britain at which process may be served on it in
accordance with the Companies Act 2006.  If such person is not or ceases to be
effectively appointed to accept service of process on behalf of the Issuer, the
Issuer shall, on the written demand of the bearer addressed to the Issuer and
delivered to the Issuer or to the Specified Office of the Issue and Paying Agent
appoint a further person in England to accept service of process on its behalf
and, failing such appointment within 15 days, the bearer shall be entitled to
appoint such a person by written notice addressed to the Issuer and delivered to
the Issuer or to the Specified Office of the Issue and Paying Agent.  Nothing in
this paragraph shall affect the right of the bearer to serve process in any
other manner permitted by law.  This clause applies to Proceedings in England
and to Proceedings elsewhere.

 

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH THIS GLOBAL NOTE OR ANY TRANSACTION CONTEMPLATED BY
THIS GLOBAL NOTE.  THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY
COURT.

 

20.                               No person shall have any right to enforce any
provision of this Note under the Contracts (Rights of Third Parties) Act 1999,
but this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 

AUTHENTICATED by

 

Signed on behalf of:

CITIBANK, N.A., LONDON BRANCH

 

 

without recourse, warranty or liability and for authentication purposes only

 

[ECOLAB INC. / ECOLAB LUX 1 S.À R.L., / ECOLAB LUX 2 S.À R.L / ECOLAB NL 10
B.V.](10)

 

 

 

 

 

 

By:

 

 

By:

 

 

(Authorised Signatory)

 

 

(Authorised Signatory)

 

--------------------------------------------------------------------------------

(10)      Delete as appropriate.

 

25

--------------------------------------------------------------------------------


 

SCHEDULE
Payments of Interest

 

The following payments of interest in respect of this Global Note have been
made:

 

Date
Made

 

Payment
From

 

Payment
To

 

Amount
Paid

 

Notation
on behalf
of Issue and
Paying
Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26

--------------------------------------------------------------------------------


 

Form of Multicurrency Definitive Note

(Interest Bearing/Discounted/Premium) (Non-Sterling)

 

THE SECURITIES REPRESENTED BY THIS GLOBAL NOTE HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY U.S. STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD
OR DELIVERED WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF,
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) UNLESS AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE
AND IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER JURISDICTION. THIS LEGEND SHALL CEASE TO APPLY UPON THE
EXPIRY OF THE PERIOD OF 40 DAYS AFTER THE COMPLETION OF THE DISTRIBUTION OF ALL
THE SECURITIES OF THE TRANCHE OF WHICH THIS SECURITY FORMS PART.

 

[Zero Coupon Notes in definitive form may only be transferred and accepted,
directly or indirectly, within, from or into The Netherlands through the
mediation of either the relevant Issuer or a member firm of Euronext Amsterdam
N.V. admitted in a function on one or more of the markets or systems operated by
Euronext Amsterdam N.V. (toegelaten instelling) in full compliance with the
Dutch Savings Certificates Act (Wet inzake spaarbewijzen) of 21 May 1985 (as
amended) and its implementing regulations and must either be:

 

(a)           between individuals or legal entities who or which trade or invest
in securities in the conduct of a profession or trade (which includes banks,
dealers, insurance companies, pension funds, other institutional investors and
commercial enterprises which regularly, as an ancillary activity, invest in
securities); or, in any other case

 

(b)           recorded in a transaction note which includes the name and address
of each party to the transaction, the nature of the transaction and the details
and serial number of such Note.

 

No such mediation is required: (a) in respect of the transfer and acceptance of
rights representing an interest in a Zero Coupon Note in global form, or (b) in
respect of the initial issue of Zero Coupon Notes in definitive form to the
first holders thereof, or (c) in respect of the transfer and acceptance of Zero
Coupon Notes in definitive form between individuals not acting in the conduct of
a business or profession, or (d) in respect of the transfer and acceptance of
such Zero Coupon Notes within, from or into The Netherlands if all Zero Coupon
Notes (either in definitive form or as rights representing an interest in a Zero
Coupon Note in global form) of any particular Series or Tranche are issued
outside The Netherlands and are not distributed into The Netherlands in the
course of initial distribution or immediately thereafter.

 

In the event that the Savings Certificates Act applies, certain identification
requirements in relation to the issue and transfer of, and payments on, Zero
Coupon Notes have to be complied with.

 

As used herein, “Zero Coupon Notes” has the meaning given to it in
Section 1(a) of the Dutch Savings Certificates Act (Wet inzake spaarbewijzen) of
21 May 1985 (as amended), being Notes that are in bearer form and that
constitute a claim for a fixed sum against the

 

27

--------------------------------------------------------------------------------


 

relevant Issuer and on which interest does not become due during their tenor or
on which no interest is due whatsoever.](11)

 

ECOLAB INC.

(incorporated under the laws of the State of Delaware)

 

ECOLAB LUX 1 S.À R.L.

(incorporated as a private limited liability company (société à responsibilité
limitée) for an unlimited duration under the laws of the Grand Duchy of
Luxembourg)

 

ECOLAB LUX 2 S.À R.L.

(incorporated as a private limited liability company (société à responsibilité
limitée) for an unlimited duration under the laws of the Grand Duchy of
Luxembourg)

 

ECOLAB NL 10 B.V.

(incorporated as a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) under the laws of the Netherlands)

 

guaranteed by

 

ECOLAB INC.

(in respect of Notes issued by Ecolab Lux 1 S.à r.l., Ecolab Lux 2 S.à r.l. and
Ecolab NL 10 B.V.)

 

No:

 

Series No.:

 

 

 

Issued in London on:

 

Maturity Date:

 

 

 

Specified Currency:

 

Denomination:

 

 

 

Nominal Amount:

 

Reference Rate:                          months LIBOR/EURIBOR(12)

 

 

 

Fixed Interest Rate:(13)                                            % per annum

 

Margin:(14)
                                                                              %

 

 

 

Calculation Agent:(15)

 

Interest Payment Dates:(16)

 

1.             For value received, [ECOLAB INC., a corporation organised and
existing under the laws of the State of Delaware, having its registered office
at 1209 Orange Street, City of Wilmington, Delaware, U.S.A., registered in the
State of Delaware under number 0164814 / ECOLAB LUX 1 S.À R.L., a private
limited liability company (societé à

 

--------------------------------------------------------------------------------

(11)    This legend should be placed on zero coupon or discounted Notes and
Notes on which interest only becomes due at maturity and which are (a) not
listed on the Official Segment of Euronext Amsterdam N.V.'s stock market and (b)
issued within The Netherlands, or issued outside The Netherlands but distributed
within The Netherlands in the course of initial distribution or immediately
thereafter.

 

(12)    Complete for fixed rate interest bearing Notes only.

 

(13)    Complete for fixed rate interest bearing Notes only.

 

(14)    Complete for floating rate interest bearing Notes only.

 

(15)    Complete for floating rate Notes only, if the Calculation Agent is not
the Issue and Paying Agent.

 

(16)    Complete for interest bearing Notes.

 

28

--------------------------------------------------------------------------------


 

responsabilité limitée) incorporated and existing under the laws of Luxembourg,
having its registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg, the
Grand Duchy of Luxembourg and registered with the Luxembourg Register of
Commerce and Companies under number B 132.319 /ECOLAB LUX 2 S.À R.L., a private
limited liability company (societé à responsabilité limitée) incorporated and
existing under the laws of Luxembourg, having its registered office at 6, rue
Eugène Ruppert, L-2453 Luxembourg, the Grand Duchy of Luxembourg and registered
with the Luxembourg Register of Commerce and Companies under number B 132.318 /
ECOLAB NL 10 B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated and existing under the laws of The
Netherlands, having its registered office at Iepenhoeve 7 A, 3438MR Nieuwegein,
The Netherlands and registered in The Netherlands under number 56036094 ](17)
(the “Issuer”) promises to pay to the bearer of this Note on the above-mentioned
Maturity Date the above-mentioned Nominal Amount together with interest thereon
at the rate and at the times (if any) specified herein.

 

All such payments shall be made in accordance with an amended and restated note
agency agreement dated [·] 2016 between, among others, the Issuer and the issue
and paying agent referred to therein, a copy of which is available for
inspection at the offices of Citibank, N.A., London Branch (the “Issue and
Paying Agent”) at Citigroup Centre, Canada Square, Canary Wharf, London E14 5LB,
United Kingdom, and subject to and in accordance with the terms and conditions
set forth below.  All such payments shall be made upon presentation and
surrender of this Note at the offices of the Issue and Paying Agent referred to
above by transfer to an account denominated in the Specified Currency maintained
by the bearer with (a) a bank in the principal financial centre in the country
of the Specified Currency or (b) if this Note is denominated or payable in euro,
by transfer to a euro account (or any other account to which euro may be
credited or transferred) maintained by the payee with, a bank in the principal
financial centre of any member state of the European Union.  Payments to the
bearer of this Note shall not be made to an address or a bank account maintained
within the United States, the Notes may not be presented for payment within the
United States, and demand for payments under the Notes may not be made within
the United States.

 

2.             All payments in respect of this Note by or on behalf of the
Issuer shall be made without set-off, counterclaim, fees, liabilities or similar
deductions and free and clear of, and without deduction or withholding for or on
account of, taxes, levies, duties, assessments or charges of any nature now or
hereafter imposed, levied, collected, withheld or assessed in any jurisdiction
through, in or from which such payments are made or any political subdivision or
taxing authority of or in any of the foregoing (“Taxes”).  If the Issuer or any
agent thereof is required by law or regulation to make any deduction or
withholding for or on account of Taxes, the Issuer shall, to the extent
permitted by applicable law or regulation, pay such additional amounts as shall
be necessary in order that the net amounts received by the bearer of this Note
after such deduction or withholding shall equal the amount which would have been
receivable hereunder in the absence of such deduction or withholding, except
that no such additional amounts shall be payable where this Note is presented
for payment:

 

--------------------------------------------------------------------------------

(17)    Delete as appropriate.

 

29

--------------------------------------------------------------------------------


 

(a)           by or on behalf of a holder which is liable to such Taxes by
reason of its having some connection with the jurisdiction imposing the Taxes
other than the mere holding of this Note; or

 

(b)           more than 15 days after the Maturity Date or, if applicable, the
relevant Interest Payment Date or (in either case) the date on which payment
hereof is duly provided for, whichever occurs later, except to the extent that
the holder would have been entitled to such additional amounts if it had
presented this Note on the last day of such period of 15 days.

 

3.             The payment obligation of the Issuer represented by this Note
constitutes and at all times shall constitute a direct and unsecured obligation
of the Issuer ranking pari passu with all present and future unsecured and
unsubordinated indebtedness of the Issuer other than obligations preferred by
mandatory provisions of law.

 

4.             If the Maturity Date or, if applicable, the relevant Interest
Payment Date is not a Payment Business Day (as defined herein) payment in
respect hereof will not be made and credit or transfer instructions shall not be
given until the next following Payment Business Day (provided that, if such
postponed payment would have the effect of extending the tenor of the relevant
Note to more than 183 days, payment will be made and credit and transfer
instructions will be given, on the immediately preceding Payment Business Day)
and the bearer of this Note shall not be entitled to any adjustment to interest
or other sums in respect of such payment.

 

As used in this Note:

 

“Payment Business Day” means any day other than a Saturday or Sunday which is
both (A) a day on which commercial banks and foreign exchange markets settle
payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in the relevant place of presentation,
and (B) either (i) if the above-mentioned Specified Currency is any currency
other than euro, a day on which commercial banks and foreign exchange markets
settle payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in both London and the principal
financial centre of the country of the relevant Specified Currency or (ii) if
the above-mentioned Specified Currency is euro, a day which is a TARGET Business
Day; and

 

“TARGET Business Day” means a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET2) System, or any successor
thereto, is operating credit or transfer instructions in respect of payments in
euro.

 

Provided that if the Issue and Paying Agent determines with the agreement of the
Issuer and the Guarantor that the market practice in respect of euro denominated
internationally offered securities is different from that specified above, the
above shall be deemed to be amended so as to comply with such market practice
and the Issue and Paying Agent shall procure that a notice of such amendment is
published not less than 15 days prior to the date on which any payment in euro
falls due to be made in such manner as the Issue and Paying Agent may determine.

 

5.             This Note is negotiable and, accordingly, title hereto shall pass
by delivery and the bearer shall be treated as being absolutely entitled to
receive payment upon due

 

30

--------------------------------------------------------------------------------


 

presentation hereof (notwithstanding any notation of ownership or other writing
thereon or notice of any previous loss or theft thereof).

 

6.             [This Note has the benefit of a guarantee issued by Ecolab Inc.
on [·] 2016 (as amended, restated or supplemented as of the date of issue of the
Notes), copies of which are available for inspection during normal business
hours at the office of the Issue and Paying Agent referred to above.](18)

 

7.             If this is an interest bearing Note, then:

 

(a)           notwithstanding the provisions of paragraph 1 above, if any
payment of interest in respect of this Note falling due for payment prior to the
above-mentioned Maturity Date remains unpaid on the fifteenth day after falling
so due, the amount referred to in paragraph 1 shall be payable on such fifteenth
day;

 

(b)           upon each payment of interest (if any) prior to the Maturity Date
in respect of this Note, the Schedule hereto shall be duly completed by the
Issue and Paying Agent to reflect such payment;

 

(c)           payments due in respect of Notes for the time being represented by
this Note shall be made to the bearer of this Note and each payment so made will
discharge the Issuer’s obligations in respect thereof. Any failure to make the
entries referred to in sub-paragraph (b) above shall not affect such discharge;
and

 

(d)           if no Interest Payment Dates are specified on the face of the
Note, the Interest Payment Date shall be the Maturity Date.

 

8.             If this is a fixed rate interest bearing Note, interest shall be
calculated on the Nominal Amount as follows:

 

(a)           interest shall be payable on the Nominal Amount in respect of each
successive Interest Period (as defined below) from the Issue Date to the
Maturity Date only, in arrear on the relevant Interest Payment Date, on the
basis of the actual number of days in such Interest Period and a year of 360
days at the above-mentioned Fixed Interest Rate with the resulting figure being
rounded to the nearest amount of the above-mentioned Specified Currency which is
available as legal tender in the country or countries (in the case of the euro)
of the Specified Currency (with halves being rounded upwards); and

 

(b)           the period beginning on (and including) the Issue Date and ending
on (but excluding) the first Interest Payment Date and each successive period
beginning on (and including) an Interest Payment Date and ending on (but
excluding) the next succeeding Interest Payment Date is an “Interest Period” for
the purposes of this paragraph.

 

--------------------------------------------------------------------------------

(18)    Delete where Ecolab Inc. is the Issuer, otherwise retain.

 

31

--------------------------------------------------------------------------------


 

9.             If this is a floating rate interest bearing Note, interest shall
be calculated on the Nominal Amount as follows:

 

(a)           in the case of a Note which specifies LIBOR as the Reference Rate
on its face, the Rate of Interest will be the aggregate of LIBOR and the
above-mentioned Margin (if any) above or below LIBOR.  Interest shall be payable
on the Nominal Amount in respect of each successive Interest Period (as defined
below) from the Issue Date to the Maturity Date only, in arrear on the relevant
Interest Payment Date, on the basis of the actual number of days in such
Interest Period and a year of 360 days.

 

As used in this Note:

 

“LIBOR” shall be equal to the rate defined as “LIBOR-BBA” in respect of the
above-mentioned Specified Currency (as defined in the 2006 ISDA Definitions
published by the International Swaps and Derivatives Association, Inc., as
amended, updated or replaced as at the date of this Note, (the “ISDA
Definitions”)) as at 11.00 a.m. (London time) or as near thereto as practicable
on the second London Banking Day before the first day of the relevant Interest
Period (a “LIBOR Interest Determination Date”), as if the Reset Date (as defined
in the ISDA Definitions) were the first day of such Interest Period and the
Designated Maturity (as defined in the ISDA Definitions) were the number of
months specified on the face of this Note in relation to the Reference Rate; and

 

“London Banking Day” shall mean a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London;

 

(b)           in the case of a Note which specifies EURIBOR as the Reference
Rate on its face, the Rate of Interest will be the aggregate of EURIBOR and the
above-mentioned Margin (if any) above or below EURIBOR.  Interest shall be
payable on the Nominal Amount in respect of each successive Interest Period (as
defined below) from the Issue Date to the Maturity Date only, in arrear on the
relevant Interest Payment Date, on the basis of the actual number of days in
such Interest Period and a year of 360 days.

 

As used in this Note, “EURIBOR” shall be equal to EUR-EURIBOR-Reuters (as
defined in the ISDA Definitions) as at 11.00 a.m. (Brussels time) or as near
thereto as practicable on the second TARGET Business Day before the first day of
the relevant Interest Period (a “EURIBOR Interest Determination Date”), as if
the Reset Date (as defined in the ISDA Definitions) were the first day of such
Interest Period and the Designated Maturity (as defined in the ISDA Definitions)
were the number of months specified on the face of this Note in relation to the
Reference Rate;

 

(c)           the Calculation Agent will, as soon as practicable after 11.00
a.m. (London time) on each LIBOR Interest Determination Date or 11.00
a.m. (Brussels time) on each EURIBOR Interest Determination Date (as the case
may be), determine the Rate of Interest and calculate the amount of interest
payable (the “Amount of Interest”) for the relevant Interest Period. “Rate of
Interest”

 

32

--------------------------------------------------------------------------------


 

means (A) if the Reference Rate is EURIBOR, the rate which is determined in
accordance with the provisions of paragraph 8(b), and (B) in any other case, the
rate which is determined in accordance with the provisions of paragraph 8(a). 
The Amount of Interest shall be calculated by applying the Rate of Interest to
the Nominal Amount of one Note of each denomination, multiplying such product by
the actual number of days in the Interest Period concerned divided by 360 and
rounding the resulting figure to the nearest amount of the above-mentioned
Specified Currency which is available as legal tender in the country or
countries (in the case of the euro) of the Specified Currency (with halves being
rounded upwards).  The determination of the Rate of Interest and the Amount of
Interest by the Calculation Agent named above shall (in the absence of manifest
error) be final and binding upon all parties;

 

(d)           a certificate of the Calculation Agent as to the Rate of Interest
payable hereon for any Interest Period shall be conclusive and binding as
between the Issuer and the bearer hereof;

 

(e)           the period beginning on (and including) the Issue Date and ending
on (but excluding) the first Interest Payment Date and each successive period
beginning on (and including) an Interest Payment Date and ending on (but
excluding) the next succeeding Interest Payment Date is called an “Interest
Period” for the purposes of this paragraph 9; and

 

(f)            the Issuer will procure that a notice specifying the Rate of
Interest payable in respect of each Interest Period be published as soon as
practicable after the determination of the Rate of Interest.  Such notice will
be delivered to the bearer of this Note, or if that is not practicable, will be
published in a leading English language daily newspaper published in London
(which is expected to be the Financial Times).

 

10.          If the proceeds of this Note are accepted in the United Kingdom,
the Principal Amount or Minimum Redemption Amount (as applicable) shall be not
less than £100,000 (or the equivalent in any other currency).

 

11.          Instructions for payment must be received at the offices of the
Issue and Paying Agent referred to above together with this Note as follows:

 

(a)           if this Note is denominated in Japanese Yen, at least two Business
Days prior to the relevant payment date;

 

(b)           if this Note is denominated in United States dollars, on or prior
to the relevant payment date; and

 

(c)           in all other cases, at least one Business Day prior to the
relevant payment date.

 

As used in this paragraph, “Business Day” means:

 

(i)            a day other than a Saturday or Sunday on which commercial banks
are open for general business (including dealings in foreign exchange and
foreign currency deposits) in London; and

 

33

--------------------------------------------------------------------------------


 

(ii)           in the case of payments in euro, a TARGET Business Day and, in
all other cases, a day on which commercial banks are open for general business
(including dealings in foreign exchange and foreign currency deposits) in the
principal financial centre in the country of the above-mentioned Specified
Currency.

 

12.          This Note shall not be validly issued unless manually authenticated
by Citibank, N.A., London Branch as Issue and Paying Agent.

 

13.          This Note and any non-contractual obligations arising out of or in
connection with it are governed by English law.  For the avoidance of doubt, the
provisions of the Luxembourg law dated 15 August 1915 on commercial companies,
as amended, and in particular, sections 86 to 94-8, are hereby excluded.

 

14.

 

(a)           English courts:  The courts of England have exclusive jurisdiction
to settle any dispute (a “Dispute”) arising from or connected with this Note
(including a dispute relating to the existence, validity or termination of this
Note or any non-contractual obligation arising out of or in connection with this
Note) or the consequence of its nullity.

 

(b)           Appropriate forum:  The Issuer agrees that the courts of England
are the most appropriate and convenient courts to settle any Dispute and,
accordingly, that it will not argue to the contrary.

 

(c)           Rights of the bearer to take proceedings outside England:  Clause
14(a) (English courts) is for the benefit of the bearer only.  As a result,
nothing in this Clause 14 prevents the bearer from taking proceedings relating
to a Dispute (“Proceedings”) in any other courts with jurisdiction.  To the
extent allowed by law, the bearer may take concurrent Proceedings in any number
of jurisdictions.

 

(d)           Process agent:  The Issuer agrees that the documents which start
any Proceedings and any other documents required to be served in relation to
those Proceedings may be served on it by being delivered to Ecolab Limited at
P.O. Box 11, Winnington Avenue, Northwich, Cheshire, United Kingdom CW8 4DX or,
if different, its registered office for the time being or at any address of the
Issuer in Great Britain at which process may be served on it in accordance with
the Companies Act 2006.  If such person is not or ceases to be effectively
appointed to accept service of process on behalf of the Issuer, the Issuer
shall, on the written demand of the bearer addressed to the Issuer and delivered
to the Issuer or to the Specified Office of the Issue and Paying Agent appoint a
further person in England to accept service of process on its behalf and,
failing such appointment within 15 days, the bearer shall be entitled to appoint
such a person by written notice addressed to the Issuer and delivered to the
Issuer or to the Specified Office of the Issue and Paying Agent.  Nothing in
this paragraph shall affect the right of the bearer to serve process in any
other manner permitted by law.  This Clause applies to Proceedings in England
and to Proceedings elsewhere.

 

34

--------------------------------------------------------------------------------


 

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED BY THIS
NOTE.  THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY COURT.

 

15.          No person shall have any right to enforce any provision of this
Note under the Contracts (Rights of Third Parties) Act 1999, but this does not
affect any right or remedy of a third party which exists or is available apart
from that Act.

 

AUTHENTICATED by

 

Signed on behalf of:

 

 

[ECOLAB INC./ECOLAB LUX 1 S.À

CITIBANK, N.A., LONDON BRANCH

 

R.L./ECOLAB LUX 2 S.À

 

 

R.L./ECOLAB NL 10 B.V.](19)

without recourse, warranty or liability and for authentication purposes only

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

(Authorised Signatory)

 

 

(Authorised Signatory)

 

--------------------------------------------------------------------------------

(19)    Delete as appropriate.

 

35

--------------------------------------------------------------------------------


 

SCHEDULE

PAYMENTS OF INTEREST

 

The following payments of interest in respect of this Note have been made:

 

Date Made

 

Payment From

 

Payment To

 

Amount Paid

 

Notation on
behalf of Issue
and Paying
Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36

--------------------------------------------------------------------------------


 

Form of Definitive Note

(for use where the Issuer accepts the proceeds of issue in the United Kingdom)

 

THE SECURITIES REPRESENTED BY THIS GLOBAL NOTE HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY U.S. STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD
OR DELIVERED WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF,
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) UNLESS AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE
AND IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER JURISDICTION. THIS LEGEND SHALL CEASE TO APPLY UPON THE
EXPIRY OF THE PERIOD OF 40 DAYS AFTER THE COMPLETION OF THE DISTRIBUTION OF ALL
THE SECURITIES OF THE TRANCHE OF WHICH THIS SECURITY FORMS PART.

 

Zero Coupon Notes in definitive form may only be transferred and accepted,
directly or indirectly, within, from or into The Netherlands through the
mediation of either the relevant Issuer or a member firm of Euronext Amsterdam
N.V. admitted in a function on one or more of the markets or systems operated by
Euronext Amsterdam N.V. (toegelaten instelling) in full compliance with the
Dutch Savings Certificates Act (Wet inzake spaarbewijzen) of 21 May 1985 (as
amended) and its implementing regulations and must either be:

 

(a)           between individuals or legal entities who or which trade or invest
in securities in the conduct of a profession or trade (which includes banks,
dealers, insurance companies, pension funds, other institutional investors and
commercial enterprises which regularly, as an ancillary activity, invest in
securities); or, in any other case

 

(b)           recorded in a transaction note which includes the name and address
of each party to the transaction, the nature of the transaction and the details
and serial number of such Note.

 

No such mediation is required: (a) in respect of the transfer and acceptance of
rights representing an interest in a Zero Coupon Note in global form, or (b) in
respect of the initial issue of Zero Coupon Notes in definitive form to the
first holders thereof, or (c) in respect of the transfer and acceptance of Zero
Coupon Notes in definitive form between individuals not acting in the conduct of
a business or profession, or (d) in respect of the transfer and acceptance of
such Zero Coupon Notes within, from or into The Netherlands if all Zero Coupon
Notes (either in definitive form or as rights representing an interest in a Zero
Coupon Note in global form) of any particular Series or Tranche are issued
outside The Netherlands and are not distributed into The Netherlands in the
course of initial distribution or immediately thereafter.

 

In the event that the Savings Certificates Act applies, certain identification
requirements in relation to the issue and transfer of, and payments on, Zero
Coupon Notes have to be complied with.

 

As used herein, “Zero Coupon Notes” has the meaning given to it in
Section 1(a) of the Dutch Savings Certificates Act (Wet inzake spaarbewijzen) of
21 May 1985 (as amended), being Notes that are in bearer form and that
constitute a claim for a fixed sum against the relevant

 

37

--------------------------------------------------------------------------------


 

Issuer and on which interest does not become due during their tenor or on which
no interest is due whatsoever.](20)

 

£[100,000][500,000][1,000,000]

 

--------------------------------------------------------------------------------

(20)    This legend should be placed on zero coupon or discounted Notes and
Notes on which interest only becomes due at maturity and which are (a) not
listed on the Official Segment of Euronext Amsterdam N.V.’s stock market and
(b) issued within The Netherlands, or issued outside The Netherlands but
distributed within The Netherlands in the course of initial distribution or
immediately thereafter.

 

38

--------------------------------------------------------------------------------


 

ECOLAB INC.

(incorporated under the laws of the State of Delaware)

 

ECOLAB LUX 1 S.À R.L.

(incorporated as a private limited liability company (société à responsibilité
limitée) for an unlimited duration under the laws of the Grand Duchy of
Luxembourg)

 

ECOLAB LUX 2 S.À R.L.

(incorporated as a private limited liability company (société à responsibilité
limitée) for an unlimited duration under the laws of the Grand Duchy of
Luxembourg)

 

ECOLAB NL 10 B.V.

(incorporated as a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) under the laws of the Netherlands)

 

guaranteed by

 

ECOLAB INC.

(in respect of Notes issued by Ecolab Lux 1 S.à r.l., Ecolab Lux 2 S.à r.l. and
Ecolab NL 10 B.V.)

 

No:

 

Series No.:

 

 

 

Issued in London on:

 

Maturity Date:

 

 

 

Denomination:

 

Nominal Amount:

 

 

 

Reference Rate:(21)                                              months LIBOR

 

Calculation Agent:(22)

 

 

 

Fixed Interest Rate:(23)                                            %per annum

 

 

 

 

 

Margin:(24)
                                                                              %

 

Interest Payment Dates:(25)

 

1.             For value received, [ECOLAB INC., a corporation organised and
existing under the laws of the State of Delaware, having its registered office
at 1209 Orange Street, City of Wilmington, Delaware, U.S.A., registered in the
State of Delaware under number 0164814 / ECOLAB LUX 1 S.À R.L., a private
limited liability company (societé à responsabilité limitée) incorporated and
existing under the laws of Luxembourg, having its registered office at 6, rue
Eugène Ruppert, L-2453 Luxembourg, the Grand Duchy of Luxembourg and registered
with the Luxembourg Register of Commerce and Companies under number B 132.319
/ECOLAB LUX 2 S.À R.L., a private limited liability company (societé à
responsabilité limitée) incorporated and existing under the laws of Luxembourg,
having its registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg, the
Grand Duchy of Luxembourg and registered with the

 

--------------------------------------------------------------------------------

(21)    Complete for floating rate interest bearing Notes only.

 

(22)    Complete for floating rate Notes only, if the Calculation Agent is not
the Issue and Paying Agent.

 

(23)    Complete for fixed rate interest bearing Notes only.

 

(24)    Complete for floating rate interest bearing Notes only.

 

(25)    Complete for interest bearing Notes if interest is payable before the
Maturity Date.

 

39

--------------------------------------------------------------------------------


 

Luxembourg Register of Commerce and Companies under number B 132.318 / ECOLAB NL
10 B.V., a private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated and existing under the laws of The Netherlands,
having its registered office at Iepenhoeve 7 A, 3438MR Nieuwegein, The
Netherlands and registered in The Netherlands under number 56036094](26) (the
“Issuer”) promises to pay to the bearer of this Note on the above-mentioned
Maturity Date the above-mentioned Nominal Amount together with interest thereon
at the rate and at the times (if any) specified on the reverse of this Note.

 

All such payments shall be made in accordance with an amended and restated note
agency agreement dated [·] 2016 between, among others, the Issuer and the issue
and paying agent referred to therein, a copy of which is available for
inspection at the offices of Citibank, N.A., London Branch (the “Issue and
Paying Agent”) at Citigroup Centre, Canada Square, Canary Wharf, London E14 5LB,
United Kingdom, and subject to and in accordance with the terms and conditions
set forth below.  All such payments shall be made upon presentation and
surrender of this Note at the offices of the Issue and Paying Agent referred to
above by transfer to a sterling account maintained by the bearer.  Payments to
the bearer of this Note shall not be made to an address or a bank account
maintained within the United States, the Notes may not be presented for payment
within the United States, and demand for payments under the Notes may not be
made within the United States.

 

2.             All payments in respect of this Note by or on behalf of the
Issuer shall be made without set-off, counterclaim, fees, liabilities or similar
deductions and free and clear of, and without deduction or withholding for or on
account of, taxes, levies, duties, assessments or charges of any nature now or
hereafter imposed, levied, collected, withheld or assessed in any jurisdiction
through, in or from which such payments are made or any political subdivision or
taxing authority of or in any of the foregoing (“Taxes”).  If the Issuer or any
agent thereof is required by law or regulation to make any deduction or
withholding for or on account of Taxes, the Issuer shall, to the extent
permitted by applicable law or regulation, pay such additional amounts as shall
be necessary in order that the net amounts received by the bearer of this Note
after such deduction or withholding shall equal the amount which would have been
receivable hereunder in the absence of such deduction or withholding, except
that no such additional amounts shall be payable where this Note is presented
for payment:

 

(a)           by or on behalf of a holder which is liable to such Taxes by
reason of its having some connection with the jurisdiction imposing the Taxes
other than the mere holding of this Note; or

 

(b)           more than 15 days after the Maturity Date or, if applicable, the
relevant Interest Payment Date or (in either case) the date on which payment
hereof is duly provided for, whichever occurs later, except to the extent that
the holder would have been entitled to such additional amounts if it had
presented this note on the last day of each 15 day period.

 

3.             The payment obligation of the Issuer represented by this Note
constitutes and at all times shall constitute a direct and unsecured obligation
of the Issuer ranking pari

 

--------------------------------------------------------------------------------

(26)    Delete as appropriate.

 

40

--------------------------------------------------------------------------------


 

passu with all present and future unsecured and unsubordinated indebtedness of
the Issuer other than obligations preferred by mandatory provisions of law.

 

4.             If the Maturity Date or, if applicable, the relevant Interest
Payment Date is not a Payment Business Day (as defined herein) payment in
respect hereof will not be made and credit or transfer instructions shall not be
given until the next following Payment Business Day (provided that, if such
postponed payment would have the effect of extending the tenor of the relevant
Note to more than 183 days, payment will be made and credit and transfer
instructions will be given, on the immediately preceding Payment Business Day)
and the bearer of this Note shall not be entitled to any adjustment to interest
or other sums in respect of such payment.  As used in this Note, “Payment
Business Day” means any day other than a Saturday or Sunday which is a day on
which commercial banks and foreign exchange markets settle payments and are open
for general business in London and in the place of payment.

 

5.             This Note is negotiable and, accordingly, title hereto shall pass
by delivery and the bearer shall be treated as being absolutely entitled to
receive payment upon due presentation hereof (notwithstanding any notation of
ownership or other writing thereon or notice of any previous loss or theft
thereof).

 

6.             This Note shall not be validly issued unless manually
authenticated by Citibank, N.A., London Branch as Issue and Paying Agent.

 

7.             This Note and any non-contractual obligations arising out of or
in connection with it are governed by English law.  For the avoidance of doubt,
the provisions of the Luxembourg law dated 15 August 1915 on commercial
companies, as amended, and in particular, sections 86 to 94-8, are hereby
excluded.

 

8.             If the proceeds of this Note are accepted in the United Kingdom,
the Principal Amount or Minimum Redemption Amount (as applicable) shall be not
less than £100,000 (or the equivalent in any other currency).

 

9.             [This Note has the benefit of a guarantee issued by Ecolab Inc.
on [•] 2016 (as amended, restated or supplemented as of the date of issue of the
Notes), copies of which are available for inspection during normal business
hours at the office of the Issue and Paying Agent referred to above.](27)

 

10.

 

(a)           English courts:  The courts of England have exclusive jurisdiction
to settle any dispute (a “Dispute”) arising from or connected with this Note
(including a dispute relating to the existence, validity or termination of this
Note or any non-contractual obligation arising out of or in connection with this
Note) or the consequence of its nullity.

 

(b)           Appropriate forum:  The Issuer agrees that the courts of England
are the most appropriate and convenient courts to settle any Dispute and,
accordingly, that it will not argue to the contrary.

 

--------------------------------------------------------------------------------

(27)    Delete where Ecolab Inc. is the Issuer, otherwise retain.

 

41

--------------------------------------------------------------------------------


 

(c)           Rights of the bearer to take proceedings outside England:  Clause
10(a) (English courts) is for the benefit of the bearer only.  As a result,
nothing in this Clause 10 prevents the bearer from taking proceedings relating
to a Dispute (“Proceedings”) in any other courts with jurisdiction.  To the
extent allowed by law, the bearer may take concurrent Proceedings in any number
of jurisdictions.

 

(d)           Process agent:  The Issuer agrees that the documents which start
any Proceedings and any other documents required to be served in relation to
those Proceedings may be served on it by being delivered to Ecolab Limited at
P.O. Box 11, Winnington Avenue, Northwich, Cheshire, United Kingdom CW8 4DX or,
if different, its registered office for the time being or at any address of the
Issuer in Great Britain at which process may be served on it in accordance with
the Companies Act 2006.  If such person is not or ceases to be effectively
appointed to accept service of process on behalf of the Issuer, the Issuer
shall, on the written demand of the bearer addressed to the Issuer and delivered
to the Issuer or to the Specified Office of the Issue and Paying Agent appoint a
further person in England to accept service of process on its behalf and,
failing such appointment within 15 days, the bearer shall be entitled to appoint
such a person by written notice addressed to the Issuer and delivered to the
Issuer or to the Specified Office of the Issue and Paying Agent.  Nothing in
this paragraph shall affect the right of the bearer to serve process in any
other manner permitted by law.  This Clause applies to Proceedings in England
and to Proceedings elsewhere.

 

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED BY THIS
NOTE.  THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY COURT.

 

11.          No person shall have any right to enforce any provision of this
Note under the Contracts (Rights of Third Parties) Act 1999, but this does not
affect any right or remedy of a third party which exists or is available apart
from that Act.

 

AUTHENTICATED by

 

Signed on behalf of:

 

 

[ECOLAB INC./ECOLAB LUX 1 S.À

CITIBANK, N.A., LONDON BRANCH

 

R.L./ECOLAB LUX 2 S.À

 

 

R.L./ECOLAB NL 10 B.V.](28)

without recourse, warranty or liability and for authentication purposes only

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

(Authorised Signatory)

 

 

(Authorised Signatory)

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

(Authorised Signatory)

 

 

(Authorised Signatory)

 

--------------------------------------------------------------------------------

(28)    Delete as appropriate.

 

42

--------------------------------------------------------------------------------


 

On the Reverse]

 

(A)          If this is an interest bearing Note, then:

 

(a)           notwithstanding the provisions of paragraph 1 above, if any
payment of interest in respect of this Note falling due for payment prior to the
above-mentioned Maturity Date remains unpaid on the fifteenth day after falling
so due, the amount referred to in paragraph 1 shall be payable on such fifteenth
day;

 

(b)           upon each payment of interest (if any) prior to the Maturity Date
in respect of this Note, the Schedule hereto shall be duly completed by the
Issue and Paying Agent to reflect such payment;

 

(c)           payments due in respect of Notes for the time being represented by
this Note shall be made to the bearer of this Note and each payment so made will
discharge the Issuer’s obligations in respect thereof. Any failure to make the
entries referred to in sub-paragraph (b) above shall not affect such discharge;
and

 

(c)           if no Interest Payment Dates are specified on the face of the
Note, the Interest Payment Date shall be the Maturity Date.

 

(B)          If this is a fixed rate interest bearing Note, interest shall be
calculated on the Nominal Amount as follows:

 

(a)           interest shall be payable on the Nominal Amount in respect of each
successive Interest Period (as defined below) from the Issue Date to the
Maturity Date only, in arrear on the relevant Interest Payment Date, on the
basis of the actual number of days in such Interest Period and a year of 365
days at the above-mentioned Fixed Interest Rate with the resulting figure being
rounded to the nearest penny (with halves being rounded upwards); and

 

(b)           the period beginning on (and including) the Issue Date and ending
on (but excluding) the first Interest Payment Date and each successive period
beginning on (and including) an Interest Payment Date and ending on (but
excluding) the next succeeding Interest Payment Date is an “Interest Period” for
the purposes of this paragraph (B).

 

(C)          If this is a floating rate interest bearing Note, interest shall be
calculated on the Nominal Amount as follows:

 

(a)           the Rate of Interest will be the aggregate of LIBOR and the
above-mentioned Margin (if any) above or below LIBOR.  Interest shall be payable
on the Nominal Amount in respect of each successive Interest Period (as defined
below) from the Issue Date to the Maturity Date only, in arrear on the relevant
Interest Payment Date, on the basis of the actual number of days in such
Interest Period and a year of 365 days.  As used in this Note, “LIBOR” shall be
equal to the rate defined as “LIBOR-BBA” in respect of Sterling (as defined in
the 2006 ISDA Definitions published by the International Swaps and Derivatives
Association, Inc., as amended, updated or replaced as at the

 

43

--------------------------------------------------------------------------------


 

date of this Note (the “ISDA Definitions”)) as at 11.00 a.m. (London time) or as
near thereto as practicable on the first day of the relevant Interest Period
(the “LIBOR Interest Determination Date”), as if the Reset Date (as defined in
the ISDA Definitions) were the first day of such Interest Period and the
Designated Maturity (as defined in the ISDA Definitions) were the number of
months specified on the face of this Note in relation to the Reference Rate;

 

(b)           the Calculation Agent will, as soon as practicable after 11.00
a.m. (London time) on the LIBOR Interest Determination Date, determine the Rate
of Interest and calculate the amount of interest payable (the “Amount of
Interest”) for the relevant Interest Period.  “Rate of Interest” means the rate
which is determined in accordance with the provisions of sub-paragraph
(a) above.  The Amount of Interest shall be calculated by applying the Rate of
Interest to the Nominal Amount of one Note of each denomination, multiplying
such product by the actual number of days in the Interest Period concerned
divided by 365 and rounding the resulting figure to the nearest penny.  The
determination of the Rate of Interest and the Amount of Interest by the
Calculation Agent named above shall (in the absence of manifest error) be final
and binding upon all parties;

 

(c)           a certificate of the Calculation Agent as to the Rate of Interest
payable hereon for any Interest Period shall be conclusive and binding as
between the Issuer and the bearer hereof;

 

(d)           the period beginning (and including) on the Issue Date and ending
on (but excluding) the first Interest Payment Date and each successive period
beginning on (and including) an Interest Payment Date and ending on (but
excluding) the next succeeding Interest Payment Date is called an “Interest
Period” for the purposes of this paragraph (C).

 

44

--------------------------------------------------------------------------------


 

SCHEDULE

PAYMENTS OF INTEREST

 

The following payments of interest in respect of this Note have been made:

 

Date Made

 

Payment From

 

Payment To

 

Amount Paid

 

Notation on
behalf of Issue
and Paying
Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

DUTIES UNDER THE ISSUER-ICSDS AGREEMENT

 

In relation to each tranche of Notes that are, or are to be, represented by a
New Global Note the Agent will comply with the following provisions:

 

·                  Initial issue outstanding amount:  The Agent will inform each
of the ICSDs, through the common service provider appointed by the ICSDs to
service the Notes (the “Common Service Provider”), of the initial issue
outstanding amount (the “IOA”) for such tranche on or prior to the relevant
issue date.

 

·                  Mark up or mark down:  If any event occurs that requires a
mark up or mark down of the records which an ICSD holds for its customers to
reflect such customers’ interest in the Notes, the Agent will (to the extent
known to it) promptly provide details of the amount of such mark up or mark
down, together with a description of the event that requires it, to the ICSDs
(through the Common Service Provider) to ensure that the IOA of the Notes
remains at all times accurate.

 

·                  Reconciliation of records:  The Agent will at least once
every month reconcile its record of the IOA of the Notes with information
received from the ICSDs (through the Common Service Provider) with respect to
the IOA maintained by the ICSDs for the Notes and will promptly inform the ICSDs
(through the Common Service Provider) of any discrepancies.

 

·                  Resolution of discrepancies:  The Agent will promptly assist
the ICSDs (through the Common Service Provider) in resolving any discrepancy
identified in the IOA of the Notes.

 

·                  Details of payments:  The Agent will promptly provide the
ICSDs (through the Common Service Provider) details of all amounts paid by it
under the Notes (or, where the Notes provide for delivery of assets other than
cash, of the assets so delivered).

 

·                  Change of amount:  The Agent will (to the extent known to it)
promptly provide to the ICSDs (through the Common Service Provider) notice of
any changes to the Notes that will affect the amount of, or date for, any
payment due under the Notes.

 

·                  Notices to holders:  The Agent will (to the extent known to
it) promptly provide to the ICSDs (through the Common Service Provider) copies
of all information that is given to the holders of the Notes.

 

·                  Communications from ICSDs:  The Agent will promptly pass on
to the relevant Issuer all communications it receives from the ICSDs directly or
through the Common Service Provider relating to the Notes.

 

46

--------------------------------------------------------------------------------


 

·                  Default:  The Agent will (to the extent known to it) promptly
notify the ICSDs (through the Common Service Provider) of any failure by the
relevant Issuer to make any payment or delivery due under the Notes when due.

 

47

--------------------------------------------------------------------------------


 

SIGNATURE PAGES

 

The Issuers

 

 

 

ECOLAB INC.

 

 

 

By:

/s/ Ching-Meng Chew.

 

 

 

 

Address:

Until 20 February 2017

 

 

 

 

 

370 Wabasha Street North

 

 

St. Paul

 

 

MN 55102

 

 

U.S.A.

 

 

 

 

 

From 20 February 2017

 

 

 

 

 

1 Ecolab Place

 

 

St. Paul

 

 

MN 55102

 

 

U.S.A.

 

 

 

 

Telephone:

+1 800 232 6522

 

Facsimile:

+1 651 250 2573

 

Attention:

General Counsel

 

 

 

 

 

ECOLAB LUX 1 S.À R.L.

 

 

 

By:

/s/ Ching-Meng Chew.

 

 

 

 

Address:

6, rue Eugène Ruppert,

 

 

L-2453 Luxembourg

 

 

Grand Duchy of Luxembourg

 

 

 

 

Telephone:

+ 352 26 449 379

 

Facsimile:

+ 352 26 449 167

 

Attention:

Manager

 

 

 

(cc. Ecolab Inc. as specified above)

 

 

 

 

 

ECOLAB LUX 2 S.À R.L.

 

 

 

By:

/s/ Ching-Meng Chew.

 

 

 

Address:

6, rue Eugène Ruppert,

 

 

L-2453 Luxembourg

 

 

Grand Duchy of Luxembourg

 

 

48

--------------------------------------------------------------------------------


 

Telephone:

+ 352 26 449 379

 

Facsimile:

+ 352 26 449 167

 

Attention:

Manager

 

 

 

(cc. Ecolab Inc. as specified above)

 

 

 

ECOLAB NL 10 B.V.

 

 

 

By:

/s/ Ching-Meng Chew.

 

 

 

Address:

Iepenhoeve 7 A

 

 

3438MR Nieuwegein

 

 

The Netherlands

 

 

 

 

Telephone:

+31 30 608 2372

 

Facsimile:

+31 30 608 2228

 

Attention:

Director

 

 

 

(cc. Ecolab Inc. as specified above)

 

 

 

 

 

The Guarantor

 

 

 

ECOLAB INC.

 

 

 

By:

/s/ Ching-Meng Chew.

 

 

 

Address:

370 Wabasha Street North

 

 

St. Paul

 

 

MN 55102

 

 

U.S.A.

 

 

 

 

Telephone:

+1 800 232 6522

 

Facsimile:

+1 651 250 2573

 

Attention:

General Counsel

 

 

49

--------------------------------------------------------------------------------


 

The Agent

 

 

 

CITIBANK, N.A., LONDON BRANCH

 

 

 

By:

/s/ Rachel Clear

 

 

Vice President

 

 

 

Address:

Citigroup Centre

 

 

Canada Square

 

 

Canary Wharf

 

 

London E14 5LB

 

 

United Kingdom

 

 

 

 

Telephone:

+353 1 622 2238

 

Facsimile:

+353 1 622 4029

 

Attention:

ECP Issuance Desk

 

 

50

--------------------------------------------------------------------------------